Exhibit
  B
                                                                                                                         US010125568B2

(12) United States Patent                                                                       (10) Patent No.: US 10 ,125 , 568 B2
        Fripp et al.                                                                            (45) Date of Patent:                              Nov . 13, 2018
(54 ) SUBTERRANEAN FORMATION                                                            (58 ) Field of Classification Search
        OPERATIONS USING DEGRADABLE                                                                     CPC ........................... E21B 33 / 134; E21B 33 / 1208
        WELLBORE ISOLATION DEVICES                                                                      See application file for complete search history.
(71 ) Applicant: Halliburton Energy Services, Inc .,                                    (56 )                           References Cited
                   Houston , TX (US)
                                                                                                                U .S . PATENT DOCUMENTS
( 72 ) Inventors : Michael Linley Fripp , Carrollton , TX                                              4 ,655 ,852 A        4 / 1987 Rallis
                    (US); Zachary William Walton ,                                                     5, 984 ,007 A       11/ 1999 Yuan et al.
                   Carrollton , TX (US)                                                                                       (Continued )
(73 ) Assignee: Halliburton Energy Services , Inc .,                                                          FOREIGN PATENT DOCUMENTS
                       Houston , TX (US )
                                                                                        CA                             2886988 C       8/ 2017
              Subject to any disclaimer, the term of this
( * ) Notice: patent                                                                    WO                      2005090742 AL          9 /2005
                     is extended or adjusted under 35                                                                         (Continued )
                 U .S .C . 154 (b ) by 236 days .
( 21) Appl. No.:        14 /896 ,684                                                                                   OTHER PUBLICATIONS
(22 ) PCT Filed :            Aug . 13, 2015                                             Ginger Gardiner, “ Composites boon from hyrdaulic fracturing?”
                                                                                        CompositesWorld , Jan . 8 , 2014 , XP055267997 , obtained from
(86 ) PCT No.:               PCT/US2015/044993                                          http ://www .compositesworld .com /blog/post/composites-boon - from
                                                                                    hydraulic -fracturing
        $ 371 (c ) ( 1),
        ( 2 ) Date :         Dec. 8 , 2015                                                                       (Continued )
(87) PCT Pub. No.: WO2016 /032761                                                       Primary Examiner - Michael R Wills , III
        PCT Pub . Date :Mar. 3 , 2016
                                                                                        (74 ) Attorney , Agent, or Firm — McGuire Woods LLP
                                                                                        (57 )                    ABSTRACT
(65 )                      Prior Publication Data                                   Methods including introducing a frac plug into a wellbore in
        US 2016 /0201427 A1 Jul. 14 , 2016                                          a subterranean formation , the frac plug comprising at least
                                                                                    a mandrel, slips , and a packer element , wherein at least a
                                                                                    portion of the mandrel and /or the slips is composed of a
                Related U .S . Application Data                                     degradable alloy selected from the group consisting of a
(63 ) Continuation              of           application        No.                 magnesium alloy , an aluminum alloy, and any combination
        PCT/US2014 /053212 , filed on Aug. 28 , 2014 .                              thereof. The wellbore may be a cased wellbore or an
                                                                                    open - hole wellbore , and wherein the slips are frictionally
(51) Int. CI.                                                                        engaged with the casing string or the wellbore wall and the
        E21B 33/ 134                 ( 2006 .01)                                    packer element is compressed against the casing or the
        E21B 33/ 12                  ( 2006 .01)                                    wellbore wall to set the frac plug. One or more perforations
(52 ) U .S . Cl.                                                                        is created within the formation and the formation is hydrau
        CPC ........ E21B 33/ 134 (2013 .01); E21B 33 /1208                             lically fractured . The frac plug is at least partially degraded
                                                           (2013.01)                                              (Continued )



                                                                228 -                     114
                                                                                         214



                                                                        SZERK
                                                                216a
                                                                                          2152
                                                                2180                             200

                                                                                                221
                                                                220

                                                                218b0                    210

                                                                                         2166



                                                                                 UZMA
                                                                236


                                                                       VA
                                                                         1I NU
                                                                                    ?
                                                                      US 10 ,Page
                                                                              125 ,2568 B2

upon contact with an electrolyte in the wellbore before or                               2013/ 0240200 A1 * 9/2013 Frazier .................. E21B 33 /134
after beginning production of a hydrocarbon .                                                                                                            166 / 135
                                                                                         2013/0292123 Al * 11/2013 Murphree ............... E21B 34 /14
                                                                                                                                                       166 /308 . 1
                        20 Claims, 3 Drawing Sheets                                  2013/0327540 Al 12 / 2013 Hamid et al.
                                                                                     2013 / 0333890 A1 * 12 / 2013         Dagenais ............. E21B 29/ 00
                                                                                                                                                         166 / 302
                                                                                     2014 /0027128      A1      1/ 2014    Johnson et al.
                                                                                     2014 /0190685      A1      7 /2014    Frazier et al.
(56 )                        References Cited                                        2014 /0190705      Al      7 / 2014   Fripp et al.
                                                                                     2014 / 0224477     AL      8 / 2014   Wiese et al .
                        U .S . PATENT DOCUMENTS                                      2014 /0262327      A1 *    9 / 2014   Xu .....          ....... E21B 29/ 00
                                                                                                                                                         166 / 376
        7 , 168 ,494    B2    1/ 2007    Starr et al.                                2014 /0305627 Al 10 /2014             Manke
        7 , 350 ,582    B2     4 / 2008 McKeachnie et al.                            2015/0053428 A1* 2/2015               Xu                       E21B 33/ 128
        7 , 353 , 879   B2    4 / 2008   Todd et al.                                                                                                     166 / 386
        7 ,690 ,436     B2    4 /2010     Turley et al.                              2015/0060085 A1 * 3/2015 Xu .................                  E21B 29/02
        8 ,211, 248     B2    7 / 2012   Marya                                                                                                         166 / 376
        8 , 267, 177 B1       9 / 2012 Vogel et al.                                  2015/0247376 A1* 9/2015 Tolman ....                            E21B 33 / 12
        8 ,413,727 B2          4 /2013 Holmes                                                                                                            166 /297
        8 , 573 ,295 B2       11/ 2013 Johnson et al.                                2015 / 0354311     Al 12 / 2015 Okura et al.
        8 ,695 ,714     B2     4 /2014 Xu et al.                                     2016 /0230498      AL  8 / 2016 Walton et al.
        8 ,746 , 342    B1
                     6 / 2014          Nish et al.                                   2016 / 0251934     Al 9 / 2016 Walton et al.
        8 , 905, 147    B2
                    12 / 2014          Fripp et al.                                  2016 /0298412      A1 10 / 2016 Fripp et al.
        9 ,016 , 363    B2
                     4 / 2015          Xu et al.
        9 ,217 ,319     B2
                    12 / 2015          Frazier et al.                                               FOREIGN PATENT DOCUMENTS
        9 , 309,744     B2
                      4 / 2016         Frazier
 2005 /0205265 A1 * 9/ 2005              Todd         .. ... ..      E21B 23 / 00   WO         W O -2013109287 A1             7/ 2013
                                                                         166 /376   WO                2014100141 A2          6 /2014
 2006 /0131031 A1 6 / 2006 McKeachnie et al.                                        WO                2015171126 A1         11 / 2015
 2006 / 0278405 Al 12 / 2006 Turley et al.                                          WO               2016032493 A1            3 /2016
 2007/0074873 A1 4 /2007 McKeachnie et al.                                          WO               2016032620 Al            3 /2016
 2007 /0181224 A1 *            8 /2007 Marya      . . .. . .. ....   CO9K 8 / 805   WO                2016032621 Al           3 /2016
                                                                        148 /400    wo               2016032761 A1            3 /2016
 2008/0149345 A1 6 / 2008 Marya et al.
 2010 / 0270031 Al 10 / 2010 Patel                                                                       OTHER PUBLICATIONS
 2011/ 0048743 A1 *            3 / 2011 Stafford ................ E21B 33 / 134
                                                                         166 /386   Search Report received in corresponding Netherlands Application
 2011/0067889 A1 * 3 /2011 Marya .                                   E21B 33 /134   No. 1041449, dated May 17 , 2016 .
                                                                         166 /386
 2011/ 0132621 A1             6 / 2011 Agrawal et al.                               Canadian Office Action from Canadian Patent Application No.
 2012 /0097384 AL              4/ 2012 Valencia et al.                              2 ,955 ,922 ; dated Dec . 8 , 2017 , 3 pages.
 2012 /0125642          A15 / 2012       Chenault et al.                            Australian Examination Report from Australian Patent Application
 2012 /0292053          AL 11/ 2012      Xu et al.                                  No. 2015307211, dated Feb . 5, 2018 , 5 pages .
 2012 /0318513          Al 12 / 2012     Mazyar et al.                              International Search Report and Written Opinion for PCT/US2015 /
 2013 /0048305          Al 2/ 2013       Xu et al.                                  044993 dated Oct. 23 , 2015 .
 2013 /0112429          A1 * 5 / 2013    Crews . . . . . .            CO9K 8 / 52
                                                                        166 /376    * cited by examiner
atent    Nov . 13 , 2018         Sheet 1 of 3         US 10 ,125 ,568 B2




                                                              1
                                                              .
                                                              FIG
        100                                           116



                                         108
02
                                        Vh      118


                           110
U . S . Patent   Nov. 13, 2018                             Sheet 2 of 3                               US 10 ,125 ,568 B2

                     230

                      208
                     230                      LLAN N
                      212
                                                  -




                                  94


                     228                                                  ***
                                                                       wering
                                                                       miny
                                                            #

                                          .


                                                                                         214
                    2160                  ***
                                                       W         .
                                                                                         2178
                                                                                         - 217a
                                                                                      maren 215a
                                                                                          106
                    218a
                                   WWW                                    www
                             RT

                                           re

                                                            Woriews L 206221
                                                                      A



                                                                              2

                                                                                                221
                     220 SATI    AVA
                                  WA
                                 MA
                                  wordWW
                                                  .)
                                                                 *
                                                                 *




                                                                eine
                                                                ***
                                                                 14
                                                                      A
                                                                       WA
                                                                          N
                                                                **
                                                                 *




                    218b A NICHI                            ar
                                                                                          210
                    215b
                                                            wiewing       *
                                                                          *              216b
                                 6Ches                       TAMA
                                                                                  .
                                                                                  .




                             etter
                                                                                  y
                                                                                         222
                                 tineri




                                          FIG . 2
U . S . Patent       Nov. 13, 2018              Sheet 3 of 3                           US10,125 , 568 B2



                   ????????
                                                         .       120



                                                    ??                           115




                                                                        . 125


                              ???
                              ?
                                                  ????????
                  ? 310 --                          1 :1
                                                             ????? ? ??

                                                                                310
                 B 310                                              ?

                                                                           - 310
                    _ 310 -                                                     310




                                          ???



                   _ 300 -                                                  . 300
                     300                                                        300
                     300                                                        300
                                     1
                                     ??




                                          FIG . 3
                                                     US 10 , 125 ,568 B2
            SUBTERRANEAN FORMATION                                       FIG . 3 is a cross -sectional view of a frac plug in operation ,
        OPERATIONS USING DEGRADABLE                                   according to one or more embodiments of the present
         WELLBORE ISOLATION DEVICES                                   disclosure .
           CROSS -REFERENCE TO RELATED                                             DETAILED DESCRIPTION
                   APPLICATIONS
                                                                         The present disclosure generally relates to downhole tools
   This application claims priority to PCT/US2014 /053212             used in the oil and gas industry and, more particularly , to
filed on Aug. 28 , 2014 entitled “ Degradable Wellbore Iso            subterranean formation operations using degradable well
lation Devices with Large Flow Areas."                            10 bore isolation device downhole tools .
                                                                         The present disclosure describes embodiments of well
                     BACKGROUND                                      bore isolation devices that are made of degrading materials ,
                                                                      and their methods of use during a subterranean formation
   The present disclosure generally relates to downhole tools   operation. In particular, the present disclosure describes
used in the oil and gas industry and, more particularly , to 15 wellbore isolation devices having a variety of components ,
subterranean formation operations using degradable well         such as a mandrel, a frac ball, and an expandable or
bore isolation device downhole tools.                           inflatable packer element, wherein one or more of the variety
   In the drilling, completion , and stimulation of hydrocar  of components is composed of a degradable material that
bon - producing wells, a variety of downhole tools are used . degrades in a wellbore environment at a desired time during
For example, it is often desirable to seal portions of a 20 the performance of a subterranean formation operation (or
wellbore , such as during fracturing operations when various          simply “ formation operation ” ). These degradable materials
fluids and slurries are pumped from the surface into a casing         (also referred to collectively as “ degradable substances” ) are
string that lines the wellbore, and forced out into a surround    discussed in greater detail below . As used herein , the term
 ing subterranean formation through the casing string. It thus "wellbore isolation device ," and grammatical variants
becomes necessary to seal the wellbore and thereby provide 25 thereof, is a device that is set in a wellbore to isolate a
zonal isolation at the location of the desired subterranean portion of the wellbore thereabove from a portion therebe
formation . Wellbore isolation devices , such as packers , low so that fluid can be forced into the surrounding subter
bridge plugs , and fracturing plugs (i. e., “ frac " plugs ), are ranean formation above the device . As used herein , the term
designed for these general purposes and are well known in         " sealing ball” and “ frac ball,” and grammatical variants
the art of producing hydrocarbons, such as oil and gas. Such 30 thereof, refer to a spherical or spheroidal element designed
wellbore isolation devices may be used in direct contactwith          to seal perforations of a wellbore isolation device that are
the formation face of the wellbore , with a casing string             accepting fluid , thereby diverting reservoir treatments to
extended and secured within the wellbore , or with a screen           other portions of a target zone in a subterranean formation .
or wire mesh .                                                    An example of a sealing ball is a frac ball in a frac plug
   After the desired downhole operation is complete , the seal 35 wellbore isolation device . As used herein , the term “packer
formed by the wellbore isolation device must be broken and        element,” and grammatical variants thereof, refers to an
the tool itself removed from the wellbore. Removing the expandable , inflatable , or swellable element that expands
wellbore isolation device may allow hydrocarbon produc - against a casing or wellbore to seal the wellbore .
tion operations to commence without being hindered by the           One or more illustrative embodiments disclosed herein
presence of the downhole tool . Removing wellbore isolation 40 are presented below . Not all features of an actual implemen
devices, however , is traditionally accomplished by a com -           tation are described or shown in this application for the sake
plex retrieval operation that involves milling or drilling out        of clarity . It is understood that in the development of an
a portion of the wellbore isolation device , and subsequently         actual embodiment incorporating the embodiments dis
mechanically retrieving its remaining portions . To accom -           closed herein , numerous implementation -specific decisions
plish this , a tool string having a mill or drill bit attached to 45 must be made to achieve the developer 's goals, such as
 its distal end is introduced into the wellbore and conveyed          compliance with system - related , lithology - related , business
to the wellbore isolation device to mill or drill out the related , government-related , and other constraints, which
wellbore isolation device . After drilling out the wellbore           vary by implementation and from time to time. While a
isolation device , the remaining portions of the wellbore             developer ' s efforts might be complex and time- consuming,
isolation device may be grasped onto and retrieved back to 50 such efforts would be , nevertheless , a routine undertaking
the surface with the tool string for disposal. As can be              for those of ordinary skill in the art having benefit of this
appreciated , this retrieval operation can be a costly and            disclosure .
time-consuming process.                                                  It should be noted that when “ about” is provided herein at
                                                               the beginning of a numerical list, the term modifies each
      BRIEF DESCRIPTION OF THE DRAWINGS                     55 number of the numerical list. In some numerical listings of
                                                               ranges , some lower limits listed may be greater than some
   The following figures are included to illustrate certain    upper limits listed . One skilled in the art will recognize that
aspects of the present disclosure , and should not be viewed          the selected subset will require the selection of an upper
as exclusive embodiments . The subject matter disclosed is            limit in excess of the selected lower limit. Unless otherwise
capable of considerable modifications, alterations, combi- 60 indicated , all numbers expressing quantities of ingredients ,
nations, and equivalents in form and function , without               properties such as molecular weight, reaction conditions ,
departing from the scope of this disclosure .                       and so forth used in the present specification and associated
   FIG . 1 is a well system that can employ one or more claims are to be understood as being modified in all
principles of the present disclosure , according to one or instances by the term “ about.” As used herein , the term
more embodiments.                                                65 “ about" encompasses + / - 5 % of each numerical value . For
   FIG . 2 is a cross - sectional side view of an frac plug that    example , if the numerical value is “ about 80 % ," then it can
can employ the principles of the present disclosure .               be 80 % + / - 5 % , equivalent to 76 % to 84 % . Accordingly,
                                                         US 10 , 125 ,568 B2
unless indicated to the contrary , the numerical parameters set          downhole operation is undertaken , such as a hydraulic
forth in the following specification and attached claims are             fracturing operation ) . Moreover, degradable materials allow
approximations that may vary depending upon the desired                  for acid treatments and acidified stimulation of a wellbore .
properties sought to be obtained by the exemplary embodi                 In some embodiments , the degradable materialsmay require
ments described herein . At the very least, and not as an 5 a greater flow area or flow capacity to enable production
attempt to limit the application of the doctrine of equivalents          operations without unreasonably impeding or obstructing
to the scope of the claim , each numerical parameter should              fluid flow while the wellbore isolation device degrades. As
at least be construed in light of the number of reported                 a result , production operations may be efficiently undertaken
significant digits and by applying ordinary rounding tech -              while the wellbore isolation device degrades and without
niques .                                                  10 creating significant pressure restrictions .
   While compositions and methods are described herein in       As stated above , the embodiments of the present disclo
terms of “ comprising ” various components or steps, the                 sure relate to methods of using a degradable wellbore
compositions and methods can also “ consist essentially of”              isolation device , and in particular , a frac plug , during a
or " consist of the various components and steps. When     hydraulic fracturing operation . For example , a frac plug may
" comprising" is used in a claim , it is open - ended . 15 be introduced into a wellbore in a subterranean formation in
   As used herein , the term “ substantially ” means largely,            accordance with the embodiments described herein . The
but not necessarily wholly .                                             wellbore may be an open -hole wellbore or have a casing
   The use of directional terms such as above , below , upper,           string disposed therein . The frac plug comprises a plurality
lower, upward , downward , left , right, uphole , downhole and           of components comprising at least a mandrel, slips, and a
the like are used in relation to the illustrative embodiments 20 packer element. At least a portion of the mandrel and /or the
as they are depicted in the figures, the upward direction                slips is composed of a degradable metal material that is a
being toward the top of the corresponding figure and the                 degradable alloy , wherein the degradable alloy is a magne
downward direction being toward the bottom of the corre                  sium alloy, and aluminum alloy, or a combination thereof.
sponding figure , the uphole direction being toward the Other components of the frac plug may additionally be
surface of the well and the downhole direction being toward 25 comprised of a degradable material, including any degrad
the toe of the well .                                                    able metalmaterial ( e . g ., a degradable alloy ) or a degradable
   The embodiments of the present disclosure are directed                elastomer, such as the packer element, without departing
toward degradable wellbore isolation devices (e.g ., frac                from the scope of the present disclosure . For example , in
plugs ) comprising at least one degradable component. As            some embodiments , the frac plug comprises a frac ball that
used herein , the term “ degradable ” and all of its grammatical 30 seats on a ball seat to create a fluid seal within the wellbore ,
variants ( e. g., " degrade ,” “ degradation ," " degrading ," " dis -   as discussed in greater detail below . The frac ball may in
solve ," dissolving," and the like), refers to the dissolution or        some embodiments be a degradable metal material or a
chemical conversion of solid materials such that reduced -               degradable elastomer, such that upon degradation , fluid flow
mass solid end products result or reduced structural integrity is restored through the frac plug .
results by at least one of solubilization , hydrolytic degrada - 35 The slips frictionally engage the wall of the wellbore or
tion , biologically formed entities (e .g ., bacteria or enzymes), the casing string , depending on the configuration of the
chemical reactions (including electrochemical and galvanic               wellbore in the subterranean formation . As used herein , the
reactions ), thermal reactions, reactions induced by radiation ,         term " wall, " and grammatical variants thereof ( e . g ., well
or combinations thereof. In complete degradation , no solid              bore wall ), with reference to a wellbore refers to the outer
end products result , or structural shape is lost . In some 40 rock face that bounds the drilled wellbore . The packer
instances, the degradation of the material may be sufficient             element of the frac plug is compressed against wall of the
for the mechanical properties of the material to be reduced              wellbore or the casing string to set the frac plug within the
to a point that the material no longer maintains its integrity           wellbore , as described below . At least one perforation is
and , in essence, falls apart or sloughs off into its surround           created in the subterranean formation though the wall of the
ings . The conditions for degradation are generally wellbore 45 wellbore or the casing string (and any cement disposed
conditions where an external stimulus may be used to                     between the wall of the wellbore and the casing string , if
initiate or effect the rate of degradation , where the external          included ). In some embodiments , a plurality ofperforations,
stimulus is naturally occurring in the wellbore ( e . g ., pres -        or a perforation cluster are created into the subterranean
sure, temperature ) or introduced into the wellbore (e . g .,  formation , without departing from the scope of the present
fluids, chemicals ). For example , the pH of the fluid that 50 disclosure . As used herein , the term “ perforation ," and
interacts with the material may be changed by introduction     grammatical variants thereof, refers to a communication
of an acid or a base, or an electrolyte may be introduced or             tunnel created through a wall of a wellbore, including
naturally occurring to induce galvanic corrosion . The term              through a casing string, into a subterranean formation
“ wellbore environment,” and grammatical variants thereof,               through which production fluidsmay flow . Perforationsmay
includes both naturally occurring wellbore environments 55 be formed by any means suitable in a subterranean forma
and materials or fluids introduced into the wellbore . The               tion including, but not limited to , shaped explosive charges ,
term “ at least a portion ," and grammatical variants thereof,           perforating guns , bullet perforating, abrasive jetting, or
with reference to a component having at least a portion                  high - pressure fluid jetting , without departing from the scope
composed thereof of a degradable material or substance                   of the present disclosure .
( e.g., “ at least a portion of a component is degradable ” or “ at 60       The subterranean formation is hydraulically fractured
least a portion of the mandrel and /or slips is degradable ,"            through the at least one perforation . As used herein , the term
and variants thereof ) refers to at least about 80 % of the              “ hydraulic fracturing,” and grammatical variants thereof,
volume of that part being formed of the degradable material               refers to a stimulation treatment in which fluids are pumped
or substance .                                                           at high rate and pressure to overcome a fracture gradient
    The degradable materials for forming a component of the 65           within a subterranean formation to cause fractures to be
wellbore isolation device may allow for time between set                  created or enhanced . The term “ fracture gradient,” and
ting the wellbore isolation device and when a particular                 grammatical variants thereof, refers to the pressure required
                                                     US 10 , 125 ,568 B2
to induce or enhance fractures in a subterranean formation at          location . In other embodiments, however, the string of
a given depth . That is, the fracture gradient may vary in a          casing 114 may be omitted from all or a portion of the
particular subterranean formation depending on the depth              wellbore 106 and the principles of the present disclosure
thereof.                                                   may equally apply to an " open -hole” environment.
   The one or more components of the frac plug made of a 5   The well system 100 may further include a wellbore
degradable material is degraded at least partially in the              isolation device 116 thatmay be conveyed into the wellbore
wellbore environment. As used herein , the term “ at least            106 on a conveyance 118 (also referred to as a “ tool string" )
partially degrading,” and grammatical variants thereof ( e . g .,     that extends from the service rig 102 . The wellbore isolation
“ degrading at least partially," " partially degrades," and the       device 116 may include or otherwise comprise any type of
like ) with reference to degradation of the frac plug 200 or 10 casing or borehole isolation device known to those skilled in
component thereof refers to the plug or component degrad -            the art including , but not limited to , a frac plug, a deployable
ing at least to the point wherein about 20 % or more of the           baffle , a wellbore packer, a wiper plug, a cementplug, or any
mass of the plug or component degrades. For instance , the             combination thereof. Of focus of the current disclosure is a
degradable alloy forming at least a portion of either or both          frac plug . As used herein , the term “ frac plug" (also referred
of the mandrel and/ or slips of the frac plug is at least 15 to as a “ fracturing plug” ), and grammatical variants thereof,
partially degraded in the presence of an electrolyte in the refers to a wellbore isolation device that isolates fluid flow
wellbore environment . The production of a hydrocarbon       in at least one direction relative to the plug , typically the
(i. e ., oil and / or gas ) from the subterranean formation may       isolation is from above the plug. The conveyance 118 that
proceed . The order of the degradation of the degradable              delivers the wellbore isolation device 116 downhole may be,
material forming the frac plug and the production of a 20 but is not limited to , wireline, slickline , an electric line ,
hydrocarbon may occur simultaneously, or in series, without           coiled tubing, drill pipe, production tubing , or the like.
departing from the scope of the present disclosure. That is,             The wellbore isolation device 116 may be conveyed
the order, if any, may depend on selection of the particular          downhole to a target location (not shown) within the well
degradable material ( e .g ., the degradable alloy or alloy            bore 106 . At the target location , the wellbore isolation device
combination ), the degradation stimuli ( e. g ., the electrolyte or 25 may be actuated or " set" to seal the wellbore 106 and
other stimulus ), and the like , and any combination thereof.         otherwise provide a point of fluid isolation within the
In some embodiments , accordingly, production may begin               wellbore 106 . In some embodiments , the wellbore isolation
before degradation , or degradation may begin before pro              device 116 is pumped to the target location using hydraulic
duction . Although degradation may begin and end before         pressure applied from the service rig 102 at the surface 104 .
production begins , it is contemplated that both degradation 30 In such embodiments , the conveyance 118 serves to main
and production will occur simultaneously at at least some             tain control of the wellbore isolation device 116 as it
point in time (or duration ), regardless of which process is          traverses the wellbore 106 and provides the necessary power
initiated first.                                                      to actuate and set the wellbore isolation device 116 upon
   Referring to FIG . 1 , illustrated is a well system 100 that       reaching the target location . In other embodiments, the
may embody or otherwise employ one or more principles of 35 wellbore isolation device 116 freely falls to the target
the present disclosure , according to one or more embodi-             location under the force of gravity to traverse all or part of
ments . As illustrated , the well system 100 may include a            the wellbore 106 .
 service rig 102 (also referred to as a “ derrick ” ) that is            It will be appreciated by those skilled in the art that even
positioned on the earth 's surface 104 and extends over and           though FIG . 1 depicts the wellbore isolation device 116 as
around a wellbore 106 that penetrates a subterranean for- 40 being arranged and operating in the horizontal portion 112 of
mation 108 . The service rig 102 may be a drilling rig , a            the wellbore 106 , the embodiments described herein are
completion rig , a workover rig , or the like . In some embodi-       equally applicable for use in portions of the wellbore 106
ments, the service rig 102 may be omitted and replaced with           that are vertical, deviated, or otherwise slanted . It should
a standard surface wellhead completion or installation , with         also be noted that a plurality of wellbore isolation devices
out departing from the scope of the disclosure. While the 45 116 may be placed in the wellbore 106 . In some embodi
well system 100 is depicted as a land -based operation , it will      ments , for example , several ( e .g ., six or more ) wellbore
be appreciated that the principles of the present disclosure           isolation devices 116 may be arranged in the wellbore 106
could equally be applied in any sea -based or sub - sea appli-        to divide the wellbore 106 into smaller intervals or “ zones "
cation where the service rig 102 may be a floating platform       for hydraulic stimulation .
or sub - surface wellhead installation , as generally known in 50 Referring now to FIG . 2 , with continued reference to FIG .
the art.                                                          1 , illustrated is a cross -sectional view of an exemplary frac
   The wellbore 106 may be drilled into the subterranean              plug 200 that may employ one or more of the principles of
formation 108 using any suitable drilling technique and may           the present disclosure , according to one or more embodi
extend in a substantially vertical direction away from the            ments . The frac plug 200 may be similar to or the same as
earth ' s surface 104 over a vertical wellbore portion 110 . At 55 the wellbore isolation device 116 of FIG . 1 . Accordingly , the
somepoint in the wellbore 106 , the vertical wellbore portion      frac plug 200 may be configured to be extended into and seal
110 may deviate from vertical relative to the earth ' s surface       the wellbore 106 at a target location , and thereby prevent
104 and transition into a substantially horizontal wellbore           fluid flow past the frac plug 200 for wellbore completion or
portion 112 , although such deviation is not required . That is,      stimulation operations . In some embodiments , as illustrated ,
the wellbore 106 may be vertical, horizontal, or deviated , 60 the wellbore 106 may be lined with the casing 114 or another
without departing from the scope of the present disclosure .          type of wellbore liner or tubing in which the frac plug 200
In some embodiments , the wellbore 106 may be completed               may suitably be set. In other embodiments, however, the
by cementing a string of casing 114 within the wellbore 106           casing 114 may be omitted and the frac plug 200 may instead
along all or a portion thereof. As used herein , the term             be set or otherwise deployed in an uncompleted or “ open
" casing” refers not only to casing as generally known in the 65 hole ” environment .
art, but also to borehole liner, which comprises tubular            As illustrated , the frac plug 200 may include a ball cage
sections coupled end to end but not extending to a surface             204 extending from or otherwise coupled to the upper end of
                                                            US 10 , 125 ,568 B2
a mandrel 206 . A sealing ball, frac ball 208 , is disposed in   from the scope of the present disclosure . That is, the slip
the ball cage 204 and the mandrel 206 defines a longitudinal     inserts may be partially one shape and partially one ormore
central flow passage 210 . The mandrel 206 also defines a        other shapes .
ball seat 212 at its upper end . In other embodiments , the frac    One or more slip wedges 218 (shown as upper and lower
ball 208 may be dropped into the conveyance 118 (FIG . 1 ) 5     slip wedges 218a and 218b , respectively ) may also be
to land on top of the frac plug 200 rather than being carried positioned circumferentially about the mandrel 206 , as
within the ball cage 204 .                                       described in greater detailbelow . Collectively, the term " slip
   One or more spacer rings 214 (one shown) may be inserts       assembly ” includes at least the slips ( including any slip
secured to the mandrel 206 and otherwise extend thereabout?. 10 A packer therein ) and slip wedges.
 The spacer ring 214 provides an abutment, which axially or inflatableassembly  packer
                                                                                          consisting of one ormore expandable
                                                                                        elements   220 (also referred to herein
retains a set of upper slips 216a that are also positioned collectively as packer element              220) may be disposed
circumferentially about the mandrel 206 . As illustrated , a set between the upper and lower slip wedges
of lower slips 216b may be arranged distally from the upper erwise arranged about the mandrel 206 . It 218a         ,b and oth
slips 216a . The upper slips 216a have slip inserts 215aQ 15 ated that the particular packer assembly depicted inappreci
                                                                                                               will be
                                                                                                                          FIG . 2
embedded therein ; and the lower slips 216b have slip inserts is merely representative as there are several packer arrange
215b embedded therein . As used herein , the term " embed                  ments known and used within the art. For instance , while
ded ” means at least partially enclosed within a supporting                three packer elements 220 are shown in FIG . 2 , the prin
substance material. Accordingly , the slip inserts 215a , 215b             ciples of the present disclosure are equally applicable to
are embedded , i.e ., at least partially enclosed with the 20 wellbore isolation devices that employ more or less than
supporting upper and lower slips 216a , 216b , respectively. three packer elements 220 ,without departing from the scope
 The slip inserts 215a, 215b may be embedded in the slips of the disclosure .
216a, 216b , respectively, by any known method. Examples         A mule shoe 222 may be positioned at or otherwise
of suitable methods may include , but are not limited to , via          secured to themandrel 206 at its lower or distal end . As will
a press fit , via a thermal shrink fit, via an adhesive , via a snap 25 be appreciated , the lower most portion of the frac plug 200
ring , via a swellable elastomer, and the like .                           need not be a mule shoe 222 , but could be any type of
    As a specific example of the slip inserts 215a, 215b being section that serves to terminate the structure of the frac plug
embedded in the slips 216a , 216b , as shown in FIG . 2, the frac   200 , or otherwise serves as a connector for connecting the
slip inserts 215a, 215b have a leading edge 217a , 2176                  plug 200 to other tools, such as a valve , tubing , or other
respectively that extends outward or protrudes beyond the    the 30 downhole equipment.
surface ofthe body of the slip 216a, 216b , respectively. The within   In some embodiments , a spring 224 may be arranged
leading edge 217a , 217b contacts a surface to hold the frac otherwisea chamber              226 defined in the mandrel 206 and
                                                                                   positioned coaxial with and fluidly coupled to the
plug 200 at a location within a wellbore (e .g., frictionally central flow passage 210 . At one end, the spring 224 biases
 engages). The leading edge 217a , 217b protrudes beyond the  12 35 a shoulder 228 defined by the chamber 226 and at its
body of the slip 216a , 216b away from the tip of the slip          opposing end the spring 224 engages and otherwise supports
216a , 216b that extends outwardly. As depicted , the leading the frac ball 208 . The ball cage 204 may define a plurality
edge 217a , 217b (or the entire slip insert ) may extend of ports 230 ( three shown ) that allow the flow of fluids
outwardly from the slips 216a , 216b respectively at a              therethrough , thereby allowing fluids to flow through the
preselected angle relative to the outer surface of the slip . 40 length of the frac plug 200 via the central flow passage 210 .
 That is , the slip inserts 215a , 215b may be embedded in the         As the frac plug 200 is lowered into the wellbore 106 , the
 slips 216a, 216b at a preselected angle . In some embodi- spring 224 prevents the frac ball 208 from engaging the ball
ments , the preselected angle may be in the range of from           seat 212 . As a result , fluids may pass through the frac plug
about 1° to about 45° relative to the surface of the slips 216a ,   200 ; i. e ., through the ports 230 and the central flow passage
216b , encompassing any value and subset therebetween 45 210 . The ball cage 204 retains the frac ball 208 such that it
   Each of slip inserts 215a , 215b protrude from the slips                is not lost during translation into the wellbore 106 to its
216a , 216b respectively to penetrate or bite a downhole                   target location . Once the frac plug 200 reaches the target
surface and frictionally engage the slips 216a,b therewith                 location , a setting tool (not shown ) of a type known in the
( e. g ., a wellbore wall, a tubing string wall, such as casing            art can be used to move the frac plug 200 from its unset
string, and the like) . Although each slip 216a , 216b is shown 50 position ( shown in FIG . 2 ) to a set position . The setting tool
having two slip inserts 215a , 215b respectfully , it will be              may operate via various mechanisms to anchor the frac plug
appreciated that any number of slip inserts , including one or             200 in the wellbore 106 including, but not limited to ,
a plurality ( three , four, five , ten , twenty , and the like ) of slip   hydraulic setting, mechanical setting, setting by swelling ,
inserts may be embedded in each slip , without departing                   setting by inflation, and the like. In the set position, the slips
from the scope of the present disclosure . Moreover , the 55 216a , b and the packer elements 220 expand and engage the
number of slip inserts in the upper slips 216a and lower slips inner walls of the casing 114 .
216b , and any additional slips included as part of the frac                 When it is desired to seal the wellbore 106 at the target
plug 200 , may have the same or different number of slip                   location with the frac plug 200 , fluid is injected into the
inserts , without departing from the scope of the present                  wellbore 106 and conveyed to the frac plug 200 at a
disclosure . Additionally , although the slip inserts 215a, 215b 60 predetermined flow rate that overcomes the spring force of
shown in FIG . 2 are depicted as rectangular or square in           the spring 224 and forces the frac ball 208 downwardly until
cross section . However, the shape of the slips may be it sealingly engages the ball seat 212 . When the frac ball 208
cylindrically shaped, frustrum shaped , conical shaped ,                   is engaged with the ball seat 212 and the packer elements
spheroid shaped , pyramid shaped , polyhedron shaped , octa -              220 are in their set position , fluid flow past or through the
hedron shaped , cube shaped , prism shaped , hemispheroid 65 frac plug 200 in the downhole direction is effectively pre
 shaped , cone shaped , tetrahedron shaped , cuboid shaped , vented . That is , the packer elements 220 expand and com
and the like, and any combination thereof, without departing press against the inner walls of the casing 114 (or the wall
                                                     US 10 ,125 ,568 B2
                                                                                                     10
of the wellbore 106 when no casing 114 is present) to set the            The frac plug 200 may provide a minimum production
frac plug 200 . The method ofexpanding the packer elements            flow area across the frac plug 200 . As used herein “ produc
220 and compressing them against the casing 112 (or wall of tion flow area across ” the frac plug 200 refers to any fluid
the wellbore 106 ) may be by any means suitable for setting flow through and / or around the frac plug 200 . In some
the frac plug 200 . For example , in accordance with the 5 embodiments, the minimum production flow area across the
embodiments described herein , in some instances, the frac plug 200 may be a desired fraction of the total flow area
packer elements 220 are compressed by stroking the man of the wellbore 106 (i. e ., the casing 114 ) at the location of
drel 206 of the frac plug 200 , such that the mandrel 206 ment      the frac plug 200 . More particularly , in at least one embodi
strokes in a direction relative to the frac plug 200 causing the 10 across, the
                                                                            the
                                                                                frac plug 200 may exhibit a production flow area
                                                                                frac plug 200 that is at least 1/2s the total flow area
packer elements 220 to expand in an axial direction and of the wellbore
compress against the casing 125 (or wall of the wellbore the frac plug 200106          . In
                                                                                            (i.e ., the casing 114 ) at the location of
                                                                                            another    embodiment, the frac plug 200
106 ). In other embodiments , the packer elements 220 have          may exhibit a production flow area across the frac plug 200
a frangible barrier 221 at least partially surrounding the that is at least 1/16 of the total flow area of the wellbore 106
outer surface thereof, wherein the frangible barrier 221 15 at the location of the frac plug 200 . The production flow area
ruptures or otherwise is compromised to allow expansion of across the frac plug 200 may include any fluid flow through
the packer elements 220 and compression against the casing            the central flow passage 210 and any other flow paths
125 (or wall of the wellbore 106 ). For example, the frangible        through or around the frac plug 200 that are not necessarily
barrier 221 may be broken by stroking of the mandrel 206 ,            through the central flow passage 210 . In some embodiments,
mere shear contact with the casing 125 or other portions of 20 for instance , the frac plug 200 may further include one or
the wellbore 106 , or by other mechanical means , thus more conduits or flow channels 236 defined longitudinally
exposing the packer elements 220 to the wellbore environ - through the mandrel 206 or other structural portions of the
ment. Thereafter, the packer elements 220 may themselves       frac plug 200 through which fluids may flow during pro
be swellable or the rupture of the frangible barrier 221 may   duction operations .
trigger a mechanical actuation of the frac plug 200 to cause 25 In other embodiments, the minimum production flow area
the packer elements 220 to expand and compress against the            of the frac plug 200 may correspond to a desired ratio
casing 125 (or wall of the wellbore 106 ). Other means of            between the inner and outer diameters of the frac plug 200 .
compressing the packer elements 220 against the casing 125            The term " diameter" with reference to the minimum pro
( or wall of the wellbore 106 ) may additionally be appropri-         duction flow area refers to the diameter of the cross
ate in accordance with the embodiments described herein , 30 sectional area of the frac plug 200 or the hydraulic diameter
without departing from the scope of the present disclosure            of a flow path ( or a combined flow area ) through the frac
   After the frac plug 200 is set, completion or stimulation          plug 200 . The “hydraulic diameter " is defined as four times
operations may be undertaken by injecting a treatment or              the cross - sectional area divided by the wetted perimeter of
completion fluid into the wellbore 106 and forcing the                the cross section . As illustrated , the frac plug 200 may
treatment/ completion fluid out of the wellbore 106 and into 35 exhibit an inner diameter 232 and an outer diameter 234 . The
a subterranean formation above the frac plug 200 . Following          inner diameter 232 may generally comprise the diameter of
completion and /or stimulation operations, the frac plug 200          the central flow passage 210 , and the outer diameter 234
must be removed from the wellbore 106 in order to allow               may comprise the diameter of the frac plug 200 in the run - in
production operations to effectively occur without being              or unexpanded configuration . In at least one embodiment,
excessively hindered by the emplacement of the frac plug 40 the inner diameter 232 of the frac plug 200 may be at least
200 . According to the present disclosure , various compo - 17 % (i.e ., 16 ) of the outer diameter 234 of the frac plug 200 .
nents of the frac plug 200 may be made of one or more In another embodiment, the inner diameter 232 of the frac
degradable materials . In particular, at least the mandrel plug 200 may be at least 25 % (i.e., 1/4) of the outer diameter
and/ or slips of the frac plug 200 are composed of a degrad 234 of the frac plug 200. The minimum 17 % threshold may
able metal material. Other components may additionally be 45 be calculated from the pressure drop across the frac plug 200
made of the degradable metal material, another degradable    as a function of the flow rate through the central flow
material (e . g ., a degradable elastomer ), or a non - degradable passage 210 in applications having multiple wellbore isola
material, without departing from the scope of the present tion devices positioned within the wellbore 106 . Having the
disclosure . The degradable materials selected may provide inner diameter 232 greater than 17 % of the outer diameter
 time between setting the frac plug 200 and when a desired 50 234 may increase the production flow area through the
completion or stimulation operation is undertaken , such as a      central flow passage 210 and thereby provide a lower
hydraulic fracturing operation . As discussed above , the time pressure drop across the frac plug 200 . The upper limit of the
period between beginning degradation of the frac plug 200          inner diameter 232 may be dependent on the structural
and production of a hydraulically fractured subterranean           limitations of the frac plug 200 and , more particularly , the
 formation may vary , without departing from the scope of the 55 structural limitations of the mandrel 206 . For instance, the
present disclosure .                                                inner diameter 232 may be any diameter as long as the
   In some instances, it may be desirable to increase the flow       mandrel 206 remains able to adequately hold or maintain
area or flow capacity through and/ or around the frac plug           pressure loads that may be assumed during downhole opera
200 . According to the present disclosure, the frac plug 200         tion .
may exhibit a large flow area or flow capacity through and/ or 60       In yet other embodiments , the minimum production flow
around the frac plug 200 so that it does not unreasonably            area of the frac plug 200 may need to be larger than the
impede , obstruct, or inhibit production operations while the        aforementioned two options. With a larger number of well
frac plug 200 degrades such that it no longer provides a seal.       bore isolation devices, with higher production flow rates, or
As a result , production operations may be undertaken while          with lower acceptable pressure drop , the minimum produc
the frac plug 200 proceeds to dissolve and /or degrade , and 65      tion flow area should be larger to achieve a lower pressure
without creating a significant pressure restriction within the        drop of the fluid across the frac plug 200 . In these cases, the
wellbore 106 .                                                        fraction of the total flow area should be larger, or the inner
                                                    US 10 , 125,568 B2
                              11                                                                   12
diameter 232 of the frac plug 200 should be a higher fraction fluids from zone A before flowing upwardly within the
of the outer diameter 234 . For example , in at least one wellbore 120 for recovery at the surface 104 (FIG . 1 ).
embodiment, a large number of wellbore isolation devices           If additional fracturing operations willbe performed , such
( e. g., greater than twenty - nine ) may be required . In such as recovering hydrocarbons from zone C , additional frac
embodiments, the minimum production flow area of the frac 5 plugs 200 may be installed within the wellbore 120 to isolate
plug 200 may be achieved by having a production flow area        each zone within the formation 115 . Each frac plug 200
through and /or around the frac plug 200 that is at least 1 of allows fluid to flow upwardly therethrough from the lower
the total flow area of the wellbore 106 (i.e ., the casing 114 ) most zone A to the uppermost zone C of the formation 115 ,
at the location of the frac plug 200 , or where the inner but pressurized fluid cannot flow downwardly through the
diameter 232 of the frac plug 200 is at least 33 % (i.e ., 1/3 ) of 10 frac plug 200 .
the outer diameter 234 . In another embodiment, an even                   After the fluid recovery operations are complete (i.e .,
larger number of wellbore isolation devices ( e. g ., greater “ hydrocarbon production " ), the frac plug 200 must be
than forty -nine ) may be required for a specific application .       removed from the wellbore 120 . In this context, as stated
In such embodiments, the minimum production flow area of above , degradation of one or more components, including
the frac plug 200 may be achieved by having a production 15 degradation of at least the slips and /or mandrel, at least a
flow area through and /or around the frac plug 200 that is at portion of which are composed of a degradable alloy , is
least 1% of the total flow area of the wellbore 106 at the begun or already in progress, such as due to exposure of the
location of the frac plug 200, or where the inner diameter           wellbore environment. For example , an electrolyte fluid may
232 of the frac plug 200 is at least 41 % of the outer diameter      be used as the stimulation fluid or as a post- flush fluid to
234.                                                               20 induce degradation of the degradable alloys to begin .Where
  Referring now to FIG . 3 ,with continued reference to FIG .         another degradable component(s) is an oil-degradable mate
2 , the frac plug 200 is shown disposed between producing             rial, such degradable component (s ) may degrade as the
zone A and producing zone B in subterranean formation 115 .           produced hydrocarbon fluids flow past the frac plug 200 to
In a conventional fracturing operation , before setting the frac the surface 104 ( FIG . 1 ). In other embodiments, the mandrel
plug 200 to isolate zone A from zone B , at least one , and in 25 206 and /or slips 216a ,b , or any other component a portion of
this example a plurality of perforations 300 are made by a        which is composed of a degradable alloy,may degrade upon
perforating tool (not shown ) through casing string 125 and           prolonged contact with electrolytic fluids present naturally
cement 127 to extend into producing zone A . In those                 in the wellbore 120 . In some preferred embodiments, the
embodiments where casing string 125 and cement 127 is not    mandrel 206 and /or the slips are composed of a degradable
disposed within the wellbore 120, the perforations 300 in 30 alloy . Other combinations of degradability are suitable ,
Zone A ( as well as those perforations 310 referenced below           without departing from the scope of the present disclosure ,
related to Zone B ) are made directly into the formation 115          as discussed above , for example.
from the wellbore 125 . Thereafter, a well stimulation fluid is.        In some embodiments , regardless of whether degradation
introduced into the wellbore 120 , such as by lowering a tool         of the component of the frac plug 200 or production of the
(not shown ) into the wellbore 120 for discharging the 35 hydrocarbons from the formation 115 occurs first, no well
stimulation fluid at a relatively high pressure or by pumping        bore intervention occurs between hydraulically fracturing
the fluid directly from the derrick 112 (FIG . 1 ) into the          the subterranean formation ( i.e ., introducing the stimulation
wellbore 120 above a fracture gradient of the formation 115 .         fluid through the perforations 300 and /or 310 ) and degra
 The well stimulation fluid passes through the perforations dation or production . As used herein , the term " wellbore
300 into producing zone A of the formation 115 for stimu- 40 intervention ” refers to the introduction of a tool or convey
lating the recovery of fluids in the form of oil and gas     ance within the wellbore 120 for only the purposes of
containing hydrocarbons . These production fluids pass from  removing a tool or debris in the wellbore . Such " wellbore
zone A , through the perforations 300 , and up the wellbore           intervention ,” accordingly , encompasses introduction of a
120 for recovery at the surface 104 ( FIG . 1 ).              tool or conveyance for removal of the frac plug 200
  The frac plug 200 is then lowered by the tool string 118 45 described herein or debris from the frac plug 200 , such as
(FIG . 1 ) to the desired depth within the wellbore 120, and          due to one or more components or portions of the frac plug
the packer elements 220 (FIG . 2 ) are set against the casing        200 degrading. As another example , a wellbore intervention
string 125 , thereby isolating zone A as depicted in FIG . 3 and     may be a coiled tubing run , where coiled tubing is intro
" setting” the frac plug 200 . Due to the design of the frac plug    duced and traverses some distance within the wellbore 120
200, the central flow passage 210 (FIG . 2 ) of the frac plug 50      for the purpose of removing a tool or debris . In another
200 allows fluid from isolated zone A to flow upwardly                example, a wellbore intervention may be a mill run, where
through the frac plug 200 while preventing flow down                  a milling bit is run into the wellbore 120 to mill out certain
wardly into the isolated zone A . Accordingly , the production        tools . In yet another example , a wellbore intervention may
fluids from zone A continue to pass through the perforations         be use of a junk basket to remove debris. In the current
300 , into the wellbore 120, and upwardly through the 55 disclosure , the term " wellbore intervention ," therefore does
flowbore 205 of the frac plug 200, before flowing into the            not encompass introducing a toolnecessary for production ,
wellbore 120 above the frac plug 200 for recovery at the              such as a production packer. Accordingly , if degradation
surface 104 (FIG . 1) .                                              begins directly after hydraulic fracturing, no wellbore inter
  After the frac plug 200 is set into position , as shown in          vention occurs between hydraulic fracturing and the initia
FIG . 3 , a second set of perforations 310 may then be formed 60 tion of degradation ; if production begins directly after
into the formation 115 through the casing string 125 and hydraulic fracturing, no wellbore intervention occurs
cement 127 adjacent intermediate producing zone B of the between hydraulic fracturing and the initiation of produc
formation 115 . Zone B is then treated with well stimulation    tion . In yet other embodiments , regardless of whether deg
fluid , causing the recovered fluids from zone B to pass        radation or production begins last, no wellbore intervention
through the perforations 310 into the wellbore 120 . In this 65 occurs between hydraulic fracturing and the last of either
area of the wellbore 120 above the frac plug 200 , the          degradation beginning or production beginning. That is, no
recovered fluids from zone B will mix with the recovered             wellbore intervention may occur between hydraulic fractur
                                                      US 10 , 125 ,568 B2
                               13                                                                    14
ing and degradation beginning , between hydraulic fracturing         within a wellbore environment. In other embodiments , other
and production beginning , and /or between hydraulic frac -          components of the frac plug 200 may also be made of or
turing and the both of degradation beginning and production          otherwise comprise a degradable metal material including,
beginning . In all instances, the lack ofwellbore intervention       but not limited to , the frac ball 208 , the upper and lower slips
may be merely a lack of wellbore intervention beyond the 5 216a , b , the upper and lower slip wedges 218a, b , and the
frac plug 200 or may be a lack of wellbore intervention in           mule shoe 222 . In addition to the foregoing , other compo
the wellbore as a whole (i. e ., the entire length of the            nents of the frac plug 200 that may be made of or otherwise
wellbore ). Wellbore interventions are expensive, have the           comprise a degradable metal material include , but are not
potential to become stuck in the wellbore , have the potential       limited to , extrusion limiters and shear pins associated with
to damage the formation due to swabbing of associated 10 the frac plug 200 . The foregoing structural elements or
fluids, and the like. Minimizing the number of wellbore              components of the frac plug 200 are collectively referred to
interventions, as well as the size of the intervention tool, is      herein as “ the components” in the following discussion . In
thus important to maintaining the integrity of the wellbore           some embodiments , as discussed below , the frac ball 208
and minimizing costs. For example, a smaller sized sand              may be composed of a degradable metal material ( e. g., a
circulation tool poses less intervention issues than a larger 15 degradable magnesium and / or aluminum alloy ) , a degrad
diameter mill bit, which is a wellbore intervention avoidable    able elastomer , a degradable glass material, and any com
due to the embodiments of the present disclosure .                   bination thereof. In some embodiments, as discussed in
  The frac plug 200 is designed to decompose over time               greater detail below , the packer element 220 is composed of
while operating in a wellbore environment, thereby elimi-            a non -degradable or minimally degradable elastomer, or a
nating the need to mill or drill the frac plug 200 out of the 20 degradable elastomer. As used herein , the term “minimally
wellbore 120 , whether such degradation begins before or             degradable ” refers to degradation of no more than about
after production of hydrocarbons therefrom . Degradation             50 % by volume of the material in a wellbore environment.
causes the frac plug 200 to lose structural and/or functional           The degradable materials (e .g., a degradable metalmate
integrity and release from the casing 125 ( or the wall of the rial, a degradable elastomer, and /or a degradable glass
wellbore 120 ). The remaining non - degradable or degrading 25 material, and the like ) for forming at least a portion of a
components of the frac plug 200 will simply fall to the              component of a frac plug 200 in accordance with the
bottom of the wellbore 120 . In various alternate embodi             methods described herein may be collectively referred to
ments, degrading one or more components of the frac plug       simply as “ degradable substances .” These degradable sub
200 performs an actuation function , opens a passage , stances degrade , at least in part, in the presence of an
releases a retained member, or otherwise changes the oper - 30 aqueous fluid ( e. g ., a treatment fluid ), a hydrocarbon fluid
ating mode of the frac plug 200 , also eliminating any need          ( e . g ., a produced fluid in the formation or a treatment fluid ),
to mill or drill the frac plug 200 from the wellbore 120 . For       an elevated temperature , and any combination thereof. That
example , as previously mentioned , at least a portion of the        is , the degradable substances may wholly degrade or par
frac ball 208 may be composed of a degradable substance ,            tially degrade. The aqueous fluid that may degrade the
including a degradable metal material and / or a degradable 35 degradable substances may include , but is not limited to ,
elastomer, such that upon degradation , the flow passage             fresh water , saltwater ( e . g ., water containing one or more
previously blocked by the frac ball 208 is opened . Also , as s alts dissolved therein ), brine ( e. g., saturated salt water),
described below , the material or components embedded             seawater , or combinations thereof. Accordingly , the aqueous
therein for forming degradable components of the frac plug fluid may comprise ionic salts, which form an electrolyte
200 (e. g ., at least the degradable mandrel 206 and /or slips 40 aqueous solution particularly suitable for degradation of the
216a,b ), as well as the use of an optional sheath , may be          degradable metal material, for example , and as discussed in
selected to control the degradation rate of such degradable          greater detail below . The aqueous fluid may come from the
components of the frac plug 200 .                                    wellbore 106 itself ( i. e ., the subterranean formation ) or may
   Removing the frac plug 200 described herein from the              be introduced by a wellbore operator. The hydrocarbon fluid
wellbore 120 is more cost effective and less time consuming 45 may include, but is not limited to , crude oil, a fractional
than removing conventional frac plugs (or wellbore isolation   distillate of crude oil, a fatty derivative of an acid , an ester,
devices ), which require making one or more trips into the           an ether, an alcohol, an amine , an amide, or an imide , a
wellbore 120 with a mill or drill to gradually grind or cut the      saturated hydrocarbon , an unsaturated hydrocarbon, a
tool away. Instead , the wellbore isolation devices, and frac        branched hydrocarbon , a cyclic hydrocarbon , and any com
plugs , described herein are removable by simply upon 50 bination thereof. The elevated temperature may be above the
exposure to a naturally occurring or synthetic ( e . g ., upon       glass transition temperature of the degradable substance ,
introduction of an external stimulus ) downhole environment          such as when the degradable elastomer is a thiol-based
over time. The descriptions of specific embodiments of the           polymer, or may be a temperature greater than about 60° C .
frac plug 200 , and the systems and methods for removing the         ( 140° F.) .
frac plug 200 from the wellbore 120 described herein have 55            The degradable substances forming at least a portion of
been presented for purposes of illustration and description          the frac plug 200 may degrade by a number ofmechanisms.
and are not intended to be exhaustive or to limit this               For example , the degradable substances may degrade by
disclosure to the precise forms disclosed . Many other modi-         galvanic corrosion , swelling , dissolving , undergoing a
fications and variations are possible . In particular, the type of   chemical change, undergoing thermal degradation in com
frac plug 200 , or the particular components that make up the 60 bination with any of the foregoing , and any combination
frac plug 200 ( e . g., the mandrel, the slips , and the like) may thereof. Degradation by galvanic corrosions refers to corro
be varied .                                                          sion occurring when two different metals or metal alloys are
  Referring again to FIG . 2 , according to the present              in electrical connectivity with each other and both are in
disclosure , at least a portion of the mandrel 206 and /or the       contact with an electrolyte , and include microgalvanic cor
slips 216a,b (without excluding other components ) of the 65 rosion . As used herein , the term “ electrical connectivity ”
frac plug 200 may be made of or otherwise comprise a                 means that the two different metals or metal alloys are either
degradable metal material configured to degrade or dissolve          touching or in close proximity to each other such that when
                                                     US 10 , 125 ,568 B2
                              15                                                                      16
contacted with an electrolyte, the electrolyte becomes elec -         tion rate such that it loses about 0 . 1 % to about 10 % of its
trically conductive and ion migration occurs between one of           total mass per day at 93° C . in a 15 % KC1 solution ,
the metals and the other metal. When the degradable sub               encompassing any value and subset therebetween . For
 stance is a degradable metalmaterial, the degradable metal          example , in some embodiments the degradable metalmate
material degrades by galvanic corrosion .                          5 rial may lose about 0 . 1 % to about 2 . 5 % , or about 2 . 5 % to
   Degradation by swell involves the absorption by the               about 5 % , or about 5 % to about 7 .5 % , or about 7 . 5 % to
degradable substance of a fluid in the wellbore environment           about 10 % of its total mass per day at 93° C . in a 15 % KC1
such that the mechanical properties of the degradable sub -           solution , encompassing any value and subset therebetween .
stance degrade . That is , the degradable substance continues         Each of these values representing the degradable metal
to absorb the fluid until its mechanical properties are no 10 material is critical to the embodiments of the present dis
longer capable of maintaining the integrity of the degradable        closure and may depend on a number of factors including,
substance and it at least partially falls apart . In some            but not limited to , the type of degradable metal material, the
embodiments , a degradable substance may be designed to               wellbore environment, and the like .
only partially degrade by swelling in order to ensure that the    It should be noted thatthe various degradation rates noted
mechanical properties of the component of the frac plug 200 15 in a 15 % KCl solution are merely a means of defining the
formed from the degradable substance is sufficiently capable degradation rate of the degradable metal materials described
of lasting for the duration of the specific operation in which herein by reference to contact with a specific electrolyte at
it is utilized . Degradation by dissolving involves use of a a specific temperature. The use of the wellbore isolation
degradable substance that is soluble or otherwise susceptible         device 200 having a degradable metal material may be
to a fluid in the wellbore environment ( e . g ., an aqueous fluid 20 exposed to other wellbore environments to initiate degrada
or a hydrocarbon fluid ), such that the fluid is not necessarily      tion , without departing from the scope of the present dis
incorporated into the degradable substance (as is the case            closure .
with degradation by swelling), but becomes soluble upon                  It should be further noted , that the non -metal degradable
contact with the fluid . Degradation by undergoing a chemi-          materials also discussed herein , which may be used for
cal change may involve breaking the bonds of the backbone 25 forming components of the frac plug 200 may additionally
of the degradable substance ( e .g ., polymer backbone ) or          have a degradation rate in the same amount or range as that
causing the bonds of the degradable substance to crosslink ,          of the degradable metal material, which may allow use of
such that the degradable substance becomes brittle and                certain degradable materials that degrade at a rate faster or
breaks into small pieces upon contact with even small forces          slower than other degradable materials ( including the
expected in the wellbore environment. Thermal degradation 30 degradable metal materials ) for forming the frac plug 200 .
involves a chemical decomposition due to heat, such as the      The degradation of the degradable metal material may be
heat present in a wellbore environment. Thermal degrada -             in the range of from about 5 days to about 40 days ,
tion of some degradable substances described herein may               encompassing any value or subset therebetween . For
occur at wellbore environment temperatures of greater than            example , the degradation may be about 5 days to about 10
about 93° C . (or about 200° F .) , or greater than about 50° C . 35 days , or about 10 days to about 20 days , or about 20 days to
( or about 122° F .) . Each degradation method may work in           about 30 days, or about 30 days to about 40 days, encom
concert with one or more of the other degradation methods,            passing any value and subset therebetween . Each of these
without departing from the scope of the present disclosure .          values representing the degradable metal material is critical
   Referring now to the degradable metal materials of the             to the embodiments of the present disclosure and may
present disclosure, the term “ degradable metal material ” 40 depend on a number of factors including , but not limited to ,
(also referred to simply as “ degradable metal” herein ) may   the type of degradable metal material, the wellbore envi
refer to the rate of dissolution of the degradable metal ronment, and the like .
material, and the rate of dissolution may correspond to a rate    Suitable degradable metal materials that may be used in
of material loss at a particular temperature and within a accordance with the embodiments of the present disclosure
particular wellbore environment, such as in the presence of 45 include galvanically - corrodible or degradable metals and
an electrolyte . In at least one embodiment, the degradable          metal alloys. Such metals and metal alloys may be config
metal materials described herein exhibit an average degra -          ured to degrade via galvanic corrosion in the presence of an
dation rate in an amount of greater than about 0 .01 milli -         electrolyte ( e . g ., brine or other salt -containing fluids present
 grams per square centimeters (mg/cm²) per hour at 93° C .           within the wellbore 106 ) . As used herein , an electrolyte ” is
( equivalent to about 200° F .) while exposed to a 15 % 50 any substance containing free ions (i. e ., a positively or
potassium chloride (KCB) solution . For example , in some negatively charged atom or group of atoms) that make the
embodiments, the degradable metal materials may have an               substance electrically conductive. The electrolyte can be
average degradation rate of greater than in the range of from         selected from the group consisting of, solutions of an acid ,
about 0 .01 mg/cm² to about 10 mg/ cm² per hour at a a base , a salt, and combinations thereof .
temperature of about 93° C . while exposed to a 15 % KC1 55 Electrolytes may include , but are not limited to , a halide
solution , encompassing any value and subset therebetween . anion (i.e., fluoride , chloride, bromide , iodide, and astatide),
For example, the degradation rate may be about 0 .01                  a halide salt, an oxoanion (including monomeric oxoanions
mg/ cm2 to about 2 .5 mg/cm², or about 2 .5 mg/ cm² to about          and polyoxoanions), and any combination thereof. Suitable
5 mg/ cm², or about 5 mg/cm² to about 7 .5 mg/cm², or about examples of halide salts for use as the electrolytes of the
7 . 5 mg/ cm² to about 10 mg/ cm²per hour at a temperature of 60 present disclosure may include , but are not limited to , a
93° C . while exposed to a 15 % KCl solution , encompassing potassium fluoride , a potassium chloride , a potassium bro
any value and subset therebetween .                                   mide, a potassium iodide , a sodium chloride , a sodium
   In other instances, the degradable metal material may              bromide , a sodium iodide, a sodium fluoride , a calcium
exhibit a degradation rate such that it loses greater than            fluoride , a calcium chloride, a calcium bromide, a calcium
about 0 . 1 % of its total mass per day at 93° C . in a 15 % KC1 65 iodide, a zinc fluoride , a zinc chloride , a zinc bromide , a zinc
solution . For example , in some embodiments , the degrad -         iodide , an ammonium fluoride , an ammonium chloride, an
able metal materials described herein may have a degrada -          ammonium bromide , an ammonium iodide , a magnesium
                                                         US 10 , 125, 568 B2
                           17                                                                              18
chloride, potassium carbonate, potassium nitrate, sodium                      of factors including, but not limited to , the type of magne
nitrate , and any combination thereof. The oxyanions for use                  sium alloy, the desired degradability of themagnesium alloy ,
as the electrolyte of the present disclosure may be generally                 and the like.
represented by the formula A 0 ,2 -, where A represents a                       Magnesium alloys comprise at least one other ingredient
chemical element and O is an oxygen atom ; x , y, and z are 5 besides the magnesium . The other ingredients can be
integers between the range of about 1 to about 30 , and may   selected from one or more metals, one or more non -metals ,
be or may not be the same integer. Examples of suitable                       or a combination thereof. Suitable metals that may be
oxoanions may include , but are not limited to , carbonate                    alloyed with magnesium include , but are not limited to ,
( e . g., hydrogen carbonate (HCO , - )), borate , nitrate , phos             lithium , sodium , potassium , rubidium , cesium , beryllium ,
phate ( e . g ., hydrogen phosphate (HPO4" ) , sulfate , nitrite , 10
chlorite , hypochlorite , phosphite , sulfite, hypophosphite ,                calcium , strontium , barium , aluminum , gallium , indium , tin ,
hyposulfite , triphosphate , and any combination thereof.                     thallium , lead , bismuth , scandium , titanium , vanadium ,
Other common free ions that may be present in an electrolyte                  chromium , manganese, iron , cobalt, nickel, copper, zinc,
may include, but are not limited to , sodium (Na + ) , potassium              yttrium , zirconium , niobium , molybdenum , ruthenium , rho
( K + ), calcium (Ca2 + ), magnesium (Mg2 + ), and any combi- 15 dium , palladium , praseodymium , silver, lanthanum , haf
nation thereof. Preferably, the electrolyte contains chloride                 nium , tantalum , tungsten , terbium , rhenium , osmium ,
ions . The electrolyte can be a fluid that is introduced into the             iridium , platinum , gold , neodymium , gadolinium , erbium ,
wellbore 106 or a fluid emanating from the wellbore 106 ,                     oxides of any of the foregoing, and any combinations
such as from a surrounding subterranean formation ( e . g., the               thereof.
formation 108 of FIG . 1 ).                                              20     Suitable non -metals thatmay be alloyed with magnesium
   In some embodiments , the electrolyte may be present in                    include, but are not limited to , graphite, carbon, silicon ,
an aqueous base fluid up to saturation for contacting the                     boron nitride , and combinations thereof. The carbon can be
degradablemetalmaterial components of the frac plug 200                       in the form of carbon particles, fibers, nanotubes , fullerenes,
which may vary depending on the type of degradable metal and any combination thereof. The graphite can be in the
material, the aqueous base fluid selected , and the like, and 25 form of particles , fibers , graphene, and any combination
any combination thereof. In other embodiments , the elec - thereof. The magnesium and its alloyed ingredient( s )may be
trolyte may be present in the aqueous base fluid in the range in a solid solution and not in a partial solution or a compound
of from about 0 .001 % to about 30 % by weight of the
aqueous base fluid , encompassing any value and subset where            inter - granular inclusions may be present. In some
                                                                 embodiments     , the magnesium and its alloyed ingredient(s )
therebetween . For example, the electrolyte may be present 30 may be uniformly          distributed throughout the magnesium
of from about 0 . 001 % to about 0 .01 % , or about 0 .01 % to   alloy but, as will be appreciated , some minor variations in
about 1 % , or about 1 % to about 6 % , or about 6 % to about                 the distribution of particles of the magnesium and its alloyed
12 % , or about 12 % to about 18 % , or about 18 % to about                   ingredient (s ) can occur. In other embodiments , the magne
24 % , or about 24 % to about 30 % by weight of the aqueous
base fluid . Each of these values is critical to the embodi- 3535 sium   alloy is a sintered construction .
                                                                  siuiIn some  embodiments , the magnesium alloy may have a
ments of the present disclosure and may depend on a number
of factors including, but not limited to , the composition of                 yield stress in the range of from about 20000 pounds per
the degradable metal material, the components of the well-                    square inch (psi) to about 50000 psi, encompassing any
bore isolation device composed of the degradable metal                        value and subset therebetween . For example , in some
material, the type of electrolyte selected, other conditions of 40            embodiments , the magnesium alloy may have a yield stress
the wellbore environment, and the like.                                       of about 20000 psi to about 30000 psi, or about 30000 psi
   The degradable metal materials for use in forming at least                 to about 40000 psi, or about 40000 psi to about 50000 psi,
the mandrel 206 and /or slips 216a,b of the frac plug 200 for                 encompassing any value and subset therebetween . Each of
use in implementing the methods described herein may                          these values is critical to the embodiments of the present
include a metal material that is galvanically corrodible in a 45 disclosure and may depend on a number of factors including ,
wellbore environment, such as in the presence of an elec -                    but not limited to , the component of the frac plug 200
trolyte, as previously discussed . Suitable such degradable                   formed from the degradable magnesium alloy , the compo
metal materials may include , but are not limited to , gold , sition of the degradable magnesium alloy selected , and the
gold - platinum alloys , silver, nickel, nickel- copper alloys, like , and any combination thereof.
nickel- chromium alloys , copper, copper alloys ( e. g., brass, 50 Suitable aluminum alloys include alloys having alumi
bronze , etc .), chromium , tin , tin alloys (e . g ., pewter, solder,        num at a concentration in the range of from about 40 % to
etc .), aluminum , aluminum alloys ( e. g ., silumin alloy, a                 about 99 % by weight of the aluminum alloy , encompassing
magnalium alloy, etc . ), iron , iron alloys ( e .g ., cast iron , pig        any value and subset therebetween . For example, suitable
iron , etc .), zinc, zinc alloys (e.g ., zamak , etc .), magnesium , magnesium alloys may have aluminum concentrations of
magnesium alloys (e . g., elektron , magnox, etc .), beryllium , 55 about 40 % to about 50 % , or about 50 % to about60 % , about
beryllium alloys ( e.g ., beryllium -copper alloys , beryllium                60 % to about 70 % , or about 70 % to about 80 % , or about
nickel alloys), and any combination thereof.                                  80 % to about 90 % , or about 90 % to about 99 % by weight
   Suitable magnesium alloys include alloys having magne -                    of the aluminum alloy, encompassing any value and subset
sium at a concentration in the range of from about 60 % to                    therebetween . Each of these values is critical to the embodi
about 99. 95 % by weight of the magnesium alloy, encom - 60 ments of the present disclosure andmay depend on a number
passing any value and subset therebetween . In some                           of factors including, but not limited to , the type of aluminum
embodiments , the magnesium concentration may be in the                       alloy , the desired degradability of the aluminum alloy, and
range of about60 % to about 99 .95 % , 70 % to about 98 % , and the like .
preferably about 80 % to about 95 % by weight of the               The aluminum alloys may be wrought or cast aluminum
magnesium alloy , encompassing any value and subset ther - 65 alloys and comprise at least one other ingredient besides the
 ebetween . Each of these values is critical to the embodi-     aluminum . The other ingredients can be selected from one or
ments of the present disclosure and may depend on a number more any of the metals, non -metals , and combinations
                                                       US 10 , 125 ,568 B2
                               19                                                                        20
thereof described above with reference to magnesium alloys,           of magnesium and/or aluminum alloy selected , the desired
with the addition of the aluminum alloys additionally being           rate of degradation , the wellbore environment, and the like,
able to comprise magnesium .                                          and any combination thereof.
   In some embodiments, the degradable metal materials                   As specific examples, the magnesium alloy degradable
may be a degradable metal alloy, which may exhibit a 5 metal material may comprise a nickel dopant in the range of
nano - structured matrix form and /or inter- granular inclusions       about 0 . 1 % to about 6 % (e . g ., about 0 . 1 % , about 0 . 5 % , about
( e. g., a magnesium alloy with iron - coated inclusions). Such        1 % , about 2 % , about 3 % , about 4 % , about 5 % , about 6 % )
degradable metal alloys may further include a dopant, where           by weight of the alloy, encompassing any value and subset
the presence of the dopant and/ or the inter- granular inclu -        therebetween ; a copper dopant in the range of about 6 % to
sions increases the degradation rate of the degradable metal 10 about 12 % ( e . g ., about 6 % , about 7 % , about 8 % , about 9 % ,
alloy. Other degradable metal materials include solution        about 10 % , about 11 % , about 12 % ) by weight of the alloy,
structured galvanic material. An example of a solution           encompassing any value and subset therebetween ; and /or an
structured galvanic material is zirconium (Zr) containing a      iron dopant in the range of about 2 % to about 6 % ( e . g ., about
magnesium (Mg) alloy, where different domains within the 2 % , about 3 % , about 4 % , about 5 % , about6 % ) by weight of
alloy contain different percentages of Zr. This leads to a 15 the alloy , encompassing any value and subset therebetween .
galvanic coupling between these different domains, which         As described above , each of these values is critical to the
cause micro - galvanic corrosion and degradation . Another       embodiments of the present disclosure to at least affect the
example of a solution - structured galvanically - corrodible degradation rate of the magnesium alloy .
material is a ZK60 magnesium alloy, which includes 4 .5 %           As specific examples , the aluminum alloy degradable
to 6 .5 % zinc, minimum 0 .25 % zirconium , 0 % to 1 % other, 20 metalmaterial may comprise a copper dopant in the range of
and balance magnesium ; AZ80 , which includes 7. 5 % to about 8 % to about 15 % (e .g ., about 8 % , about 9 % , about
9 .5 % aluminum , 0 . 2 % to 0 . 8 % zinc, 0 . 12 % manganese ,        10 % , about 11 % , about 12 % , about 13 % , about 14 % , about
0 .015 % other , and balance magnesium ; and AZ31, which               15 % ) by weight of the alloy , encompassing any value and
includes 2 .5 % to 3 .5 % aluminum , 0 .5 % to 1. 5 % zinc, 0 .2 %    subset therebetween ; a mercury dopant in the range of about
manganese, 0 . 15 % other, and the balance magnesium . Each 25 0 . 2 % to about 4 % ( e .g ., about 0 .2 % , about 0 . 5 % , about 1 % ,
of these examples is % by weight of the metal alloy. In some          about 2 % , about 3 % , about 4 % ) by weight of the alloy,
embodiments, “ other ” may include unknown materials,                  encompassing any value and subset therebetween ; a nickel
impurities, additives, and any combination thereof.                   dopant in the range of about 1 % to about % ( e.g., about 1 % ,
   The degradable metal magnesium alloys may be solution              about 2 % , about 3 % , about 4 % , about 5 % , about 6 % , about
structured with other elements such as zinc , aluminum , 30 7 % ) by weight of the alloy , encompassing any value and
nickel, iron , carbon , tin , silver, copper, titanium , rare earth    subset therebetween ; a gallium dopant in the range of about
elements, and the like, and any combination thereof.                   0 . 2 % to about 4 % ( e .g ., about 0 . 2 % , about 0 . 5 % , about 1 % ,
Degradable metal aluminum alloys may be solution struc -              about 2 % , about 3 % , about 4 % ) by weight of the alloy ,
tured with elements such as nickel, iron , carbon, tin , silver, encompassing any value and subset therebetween ; and/or an
copper, titanium , gallium , and the like, and any combination 35 iron dopant in the range of about 2 % to about 7 % (e . g ., about
thereof.                                                          2 % , about 3 % , about 4 % , about 5 % , about 6 % , about 7 % )
   In some embodiments , an alloy, such as a magnesium                by weight of the alloy, encompassing any value and subset
alloy or an aluminum alloy described herein has a dopant              therebetween . As described above , each of these values is
included therewith , such as during fabrication . For example ,       critical to the embodiments of the present disclosure to at
the dopant may be added to one of the alloying elements 40 least affect the degradation rate of the aluminum alloy .
prior to mixing all of the other elements in the alloy . For              The degradable metal materials (e .g ., magnesium and /or
example , during the fabrication of an AZ aluminum alloy,             aluminum alloys ) described herein may further comprise an
the dopant (e . g ., zinc ) may be dissolved in aluminum ,             amount of material, termed “ supplementary material,” that is
followed by mixing with the remaining alloy , magnesium ,              defined as neither the primary alloy, other specific alloying
and other components if present. Additional amounts of the 45 materials forming the doped alloy, or the dopant. This
aluminum may be added after dissolving the dopant, as well,            supplementary material may include, but is not limited to ,
without departing from the scope of the present disclosure ,          unknown materials , impurities, additives (e.g., those pur
in order to achieve the desired composition . Suitable dop -          posefully included to aid in mechanical properties ), and any
ants for inclusion in the degradable metal alloy materials            combination thereof. The supplementary material mini
described herein may include, but are not limited to , iron , 50 mally , if at all , effects the acceleration of the corrosion rate
copper, nickel, gallium , carbon , tungsten , silver, and any         of the doped alloy . Accordingly , the supplementary material
combination thereof.                                                  may, for example , inhibit the corrosion rate or have no affect
   The dopant may be included with the magnesium and /or              thereon . As defined herein , the term “minimally ” with
aluminum alloy degradable metalmaterials described herein             reference to the effect of the acceleration rate refers to an
in an amount of from about 0 .05 % to about 15 % by weight 55 effect of no more than about 5 % as compared to no supple
of the degradable metalmaterial, encompassing every value mentary material being present. This supplementary mate
and subset therebetween . For example , the dopant may be rial may enter the degradable metal materials of the present
present in an amount of from about 0 .05 % to about 3 % , or     disclosure due to natural carry - over from raw materials ,
about 3 % to about 6 % , or about 6 % to about 9 % , or about oxidation of the degradable metalmaterial or other elements ,
 9 % to about 12 % , or about 12 % to about 15 % by weight of 60 manufacturing processes ( e .g ., smelting processes, casting
the degradable metal material, encompassing every value processes , alloying process, and the like ), or the like, and
and subset therebetween . Other examples include a dopant              any combination thereof. Alternatively, the supplementary
in an amount of from about 1 % to about 10 % by weight of             material may be intentionally included additives placed in
the degradable metal material, encompassing every value the degradable metal material to impart a beneficial quality
and subset therebetween . Each of these values is critical to 65 thereto , such as a reinforcing agent, a corrosion retarder, a
the embodiments of the present disclosure and may depend         corrosion accelerant, a reinforcing agent (i.e ., to increase
on a number of factors including, but not limited to , the type strength or stiffness, including, but not limited to , a fiber, a
                                                     US 10 , 125, 568 B2
                               21                                                                    22
particulate, a fiber weave , and the like, and combinations            Mg - Mn aluminum alloy , a doped Al– Cu aluminum alloy ,
thereof), silicon , calcium , lithium , manganese , tin , lead ,       a doped Al Cu4Mg aluminum alloy, a doped Al- Cu
thorium , zirconium , beryllium , cerium , praseodymium ,              Mn — Si aluminum alloy, a doped Al – Cu - Mn — Mg alu
yttrium , and the like , and any combination thereof. Gener            minum alloy, a doped Al– Cu — Mg - Si - Mn aluminum
ally , the supplemental material is present in the degradable 5 alloy, a doped Al - Zn aluminum alloy , a doped Al – Cu —
metal material described herein in an amount of less than       Zn aluminum alloy, and any combination thereof. As defined
about 10 % by weight of the degradable metal material,                 herein , a " doped silumin aluminum alloy ” is an alloy com
including no supplemental material at all (i.e ., 0 % ).               prising at least silicon , aluminum , dopant, and optional
   Examples of specific magnesium alloy degradable metal supplemental material, as defined herein ; a " doped Al– Mg
materials for use in the embodiments of the present disclo - 10 aluminum alloy ” is at alloy comprising at least magnesium ,
sure may include , but are not limited to , a doped MG          aluminum , dopant, and optional supplemental material, as
magnesium alloy, a doped WE magnesium alloy, a doped AZ                defined herein ; a " doped Al- Mg - Mn aluminum alloy ” is
magnesium alloy, a doped AM magnesium alloy, or a doped                an alloy comprising at least magnesium , manganese, alumi
ZK magnesium alloy . As defined herein , a “ doped MG num , dopant, and optional supplementalmaterial, as defined
magnesium alloy ” is an alloy comprising at least magne- 15 herein ; a " doped Al – Cu aluminum alloy ” is an alloy
sium , dopant, and optional supplementalmaterial, as defined comprising at least copper, aluminum , dopant, and optional
herein ; a " doped WE magnesium alloy ” is an alloy com -              supplemental material, as defined herein ; a " doped Al
prising at least a rare earth metal, magnesium , dopant, and           Cu — Mg aluminum alloy ” is an alloy comprising at least
optional supplemental material, as defined herein ; a “ doped copper, magnesium , aluminum , dopant, and optional supple
AZ magnesium alloy ” is an alloy comprising at least alu - 20 mental material, as defined herein ; a " doped Al Cu
minum , zinc , magnesium , dopant, and optional supplemen - Mn — Si aluminum alloy ” is an alloy comprising at least
tal material, as defined herein ; a “ doped AM magnesium " is          copper, manganese , silicon , aluminum , dopant, and optional
an alloy comprising at least aluminum ,manganese, magne                supplemental material, as defined herein ; a " doped Al
sium , dopant, and optional supplementalmaterial, as defined           Cu - Mn — Mg aluminum alloy ” is an alloy comprising at
herein ; and a “ ZK magnesium alloy ” is an alloy comprising 25 least copper, manganese , magnesium , aluminum , dopant,
at least zinc , zirconium , magnesium , dopant, and optional           and optional supplemental material, as defined herein ; a
supplemental material, as defined herein .                             “ doped Al– Cu — Mg— Si— Mn aluminum alloy ” is an alloy
   The doped MG magnesium alloy comprises about 75 % to       comprising at least copper, magnesium , silicon , manganese ,
about 99 . 95 % of magnesium , about 0 .05 % to about 15 % of aluminum , dopant, and optional supplemental material, as
dopant, and about 0 % to about 10 % of supplemental mate - 30 defined herein ; a " doped Al- Zn aluminum alloy” is an
rial, each by weight of the doped MG magnesium alloy . The             alloy comprising at least zinc , aluminum , dopant, and
doped WE magnesium alloy comprises about 60 % to about                 optional supplemental material, as defined herein ; and a
98 . 95 % of magnesium , about 1 % to about 15 % of a rare             " doped Al– Cu - Zn aluminum alloy ” is an alloy compris
earth metal or combination of rare earth metals, about 0 .05 %         ing at least copper, zinc , aluminum , dopant, and optional
to about 15 % of dopant, and about 0 % to about 10 % of 35 supplemental material, as defined herein .
supplemental material, each by weight of the doped WE                     The doped silumin aluminum alloy comprises about 62 %
magnesium alloy. The rare earth metalmay be selected from              to about 96 .95 % of aluminum , about 3 % to about 13 %
the group consisting of scandium , lanthanum , cerium , pra -          silicon , about 0 .05 % to about 15 % of dopant, and about 0 %
seodymium , neodymium , promethium , samarium , euro                   to about 10 % of supplemental material, each by weight of
pium , gadolinium , dysprosium , holmium , erbium , thulium , 40 the doped silumin aluminum alloy. The doped Al – Mg
ytterbium , lutetium , yttrium , and any combination thereof.    aluminum alloy comprises about 62 % to about 99. 45 % of
The doped AZ magnesium alloy comprises about 57 .3 % to aluminum , about 0 .5 % to about 13 % of magnesium , about
about 98. 85 % ofmagnesium , about 1 % to about 12.7 % of 0.05 % to about 15 % of dopant, and about 0 % to about 10 %
aluminum , about 0 .05 % to about 15 % of dopant, and about            of supplemental material, each by weight of the doped
0 % to about 10 % of supplemental material, each by weight 45 Al- Mg aluminum alloy. The doped Al - Mg- Mn alumi
of the doped AZ magnesium alloy. The doped ZK magne -                  num alloy comprises about 67 to about 99 . 2 % of aluminum ,
sium alloy comprises about 58 % to about 98. 94 % of mag -             about 0 .5 % to about 7 % of magnesium , about 0 .25 % to
nesium , about 1 % to about 12 % of zinc , about 0 .01 % to            about 1 % of manganese , about 0 .05 % to about 15 % of
about 5 % of zirconium , about 0 .05 % to about 15 % of                dopant, and about 0 % to about 10 % of supplemental mate
dopant, and about 0 % to about 10 % of supplemental mate - 50 rial, each by weight of the doped Al– Mg — Mn aluminum
rial, each by weight of the doped ZK magnesium alloy. The              alloy. The doped Al– Cu aluminum alloy comprises about
doped AM magnesium alloy comprises about 61 % to about                 64 % to about 99. 85 % of aluminum , about 0 . 1 % to about
97.85 % of magnesium , about 2 % to about 10 % of alumi-               11 % of copper , about 0.05 % to about 15 % of dopant, and
num , about 0 . 1 % to about 4 % of manganese , about 0 .05 % to about 0 % to about 10 % of supplementalmaterial, each by
about 15 % of dopant, and about 0 % to about 10 % of 55 weight of the doped Al– Cu aluminum alloy.
supplemental material , each by weight of the doped AM                    The doped Al – Cu — Mg aluminum alloy comprises
magnesium alloy. Each of these values is critical to the               about 61 % to about 99 .6 % of aluminum , about 0 . 1 % to
embodiments of the present disclosure and may depend on                about 13 % of copper, about 0 .25 % to about 1 % of magne
a number of factors including, but not limited to , the desired        sium , about 0 .05 % to about 15 % of dopant, and about 0 % to
degradation rate, the type of dopant( s ) selected , the presence 60   about 10 % of supplemental material, each by weight of the
 and type of supplementalmaterial, and the like, and com               doped Al– Cu — Mg aluminum alloy . The doped Al – Cu
binations thereof.                                                     Mn — Si aluminum alloy comprises about 68 .25 % to about
   Examples of specific aluminum alloy degradable metal                99 .35 % of aluminum , about 0 .1 % to about 5 % of copper ,
materials for use in the embodiments of the present disclo             about 0 .25 % to about 1 % of manganese , about 0 .25 % to
sure may include, but are not limited to, a doped silumin 65           about 0 .75 % of silicon , about 0.05 % to about 15 % of dopant,
aluminum alloy (also referred to simply as “ a doped silumin           and about 0 % to about 10 % of supplemental material, each
alloy ” ), a doped Al- Mg aluminum alloy, a doped Al-                  by weight of the doped Al– Cu - Mn — Si aluminum alloy .
                                                     US 10 , 125 ,568 B2
                              23                                                                       24
The doped Al– Cu — Mn — Mg aluminum alloy comprises                    other embodiments where the degradablemetal material is a
about 70 . 5 % to about 99 . 35 % of aluminum , about 0 . 1 % to       material that is lighter than steel, the density of the may be
about 3 % of copper, about 0 .25 % to about 0 .75 % of man             less than 5 g/cm ", or less than 4 g / cm ", or less than 3 g /cm " ,
ganese , about 0 .25 % to about 0 .75 % of magnesium , about           or less than 2 g /cm ", or less than 1 g/cm ", or even less . By
0 .05 % to about 15 % of dopant, and about 0 % to about 10 % 5 way of example , the inclusion of lithium in a magnesium
of supplemental material, each by weight of the doped          alloy can reduce the density of the alloy .
Al Cu — Mn — Mg aluminum alloy. The doped Al – Cu -                       In some embodiments , the packer element 220 of the frac
Mg - Si - Mn aluminum alloy comprises about 67 .5 % to                 plug 200 may be composed of an elastomer that is suffi
about 99 .49 % of aluminum , about 0 . 5 % to about 5 % of             ciently resilient ( i.e ., elastic ) to provide a fluid seal between
copper, about 0 .25 % to about 2 % ofmagnesium , about 0 . 1 % 10 two portions of a wellbore section . In a preferred embodi
to about 0 . 4 % of silicon , about 0 .01 % to about 0 . 1 % of ment, the packer element 220 and /or a component of the
manganese , about 0 .05 % to about 15 % of dopant, and about           slips 216a ,b , such as one or more slip bands (i.e., for
0 % to about 10 % of supplementalmaterial, each by weight              retaining the slips 216a,b against themandrel 206 before the
of the doped Al– Cu — Mg — Si— Mn aluminum alloy. The                  frac plug 200 is set), are composed of a degradable elasto
doped Al- Zn aluminum alloy comprises about 45 % to 15 mer. It may be desirable that the amount of degradation is
about 84 .95 % of aluminum , about 15 % to about 30 % of               capable of causing the packer element 220 to no longer
zinc, about 0 .05 % to about 15 % of dopant, and about 0 % to          maintain a fluid seal in the wellbore capable of maintaining
about 10 % of supplemental material, each by weight of the differential pressure . However, because the mandrel 206
doped Al- Zn aluminum alloy. The doped Al– Cu Zn            and / or the slips 216a , b are additionally composed of a
aluminum alloy comprises about 63 % to about 99 .75 % of 20 degradable substance , the degradation of at least the three
aluminum , about 0 . 1 % to about 10 % of copper, about 0 . 1 %        components may not necessitate that the packer element 220
to about 2 $ of zinc , about 0 . 05 % to about 15 % of dopant,         degrade to the point of breaking the fluid seal on its own .
and about 0 % to about 10 % of supplemental material, each             Similarly, it may be desirable that the frac plug 200 is
by weight of the doped Al - Cu - Zn aluminum alloy .                   composed of a degradable elastomer (or a degradable metal
   In some embodiments , where at least two components of           25 material as discussed above ) and , in some cases , degradation
the frac plug 200 are formed from a degradable metal                   of the frac plug 200 may be desirably faster in rate than any
material ( e.g., a degradable magnesium and/or aluminum                other degradable components, such that fluid flow is restored
alloy ), each component may comprise dissimilar metals that            in the wellbore even before further degradation resulting in
generate a galvanic coupling that either accelerates or decel-         a loss of structural integrity of the frac plug 200 to be
erates the degradation rate of another component of the frac 30 maintained at a particular location within the wellbore .
plug 200 that is at least partially composed of a degradable              The degradation rate of the degradable elastomer may be
substance , whether a degradable metalmaterial or a degrad -           accelerated , rapid , or normal, as defined herein . Accelerated
able non -metalmaterial ( e . g ., a degradable elastomer ), such      degradation may be in the range of from about 2 hours to
as the packer element 220 . As will be appreciated , such              about 36 hours , encompassing any value or subset therebe
embodiments may depend on where the dissimilar metals lie 35 tween . Rapid degradation may be in the range of from about
on the galvanic series . In at least one embodiment, a                 36 hours to about 14 days , encompassing any value or subset
galvanic coupling may be generated by embedding or                     therebetween . Normal degradation may be in the range of
attaching a cathodic substance or piece of material into an            from about 14 days to about 120 days , encompassing any
anodic component. For instance , the galvanic coupling may     value or subset therebetween . Accordingly , the degradation
be generated by dissolving aluminum in gallium . A galvanic 40 may be between about 120 minutes to about 120 days . For
coupling may also be generated by using a sacrificial anode    example , the degradation of the degradable elastomer may
coupled to the degradable metal material. In such embodi- be about 2 hours to about 30 days , or about 30 days to about
ments , the degradation rate of the degradable metalmaterial           60 days, or about 60 days to about 90 days, or about 90 days
may be decelerated until the sacrificial anode is dissolved or         to about 120 days, encompassing any value and subset
otherwise corroded away. As an example , the mandrel 206 45 therebetween . Each of these values is critical and depending
and the slips 216a,b may both be composed of a degradable              on a number of factors including, but not limited to , the type
metal material, and the mandrel 206 may be a more elec -               of degradable elastomer selected , the conditions of the
tronegative material than the slips 216a ,b . In such an               wellbore environment, and the like .
embodiment, the galvanic coupling between the mandrel                      The degradable elastomer forming at least a portion of a
206 and the slips 216a,b may cause the mandrel 206 to act 50           component of the frac plug 200 ( e. g., the packer element
as an anode and degrade before the slips 216a , b . Once the            220 ) may be a material that is at least partially degradable in
mandrel 206 has degraded , the slips 216a,b would dissolve              a wellbore environment including, but not limited to , a
or degrade independently .                                             polyurethane rubber ( e.g ., cast polyurethanes , thermoplastic
    In some embodiments, the density of the component of               polyurethanes ,polyethane polyurethanes ); a polyester-based
the frac plug 200 composed of a degradable metal material 55           polyurethane rubber ( e.g ., lactone polyester-based thermo
(e. g., at least the mandrel 206 and /or the slips 216a,b ), as        plastic polyurethanes ); a polyether -based polyurethane rub
described herein , may exhibit a density that is relatively low .      ber; a thiol -based polymer (e . g ., 1, 3 ,5 ,-triacryloylhexa
 The low density may prove advantageous in ensuring that               hydro - 1, 3,5 - triazine ); a thiol-epoxy polymer (e.g ., having an
the frac plug 200 may can be placed in extended -reach                 epoxide functional group , such as bisphenol- A diglycidyl
wellbores , such as extended - reach lateral wellbores . As will 60     ether, triglycidylisocyanurate , and /or trimethylolpropane tri
be appreciated , the more components of the wellbore isola              glycidyl ether ); a hyaluronic acid rubber ; a polyhydroxybu
tion device composed of a degradable metal material ( or               tyrate rubber ; a polyester elastomer ; a polyester amide
other material) having a low density, the lesser the density           elastomer; a starch -based resin (e. g., starch -poly (ethylene
of the frac plug 200 as a whole. In some embodiments, the               co - vinyl alcohol), a starch -polyvinyl alcohol, a starch -poly
degradable metal material is a magnesium alloy or an 65                lactic acid , starch -polycaprolactone , starch - poly (butylene
aluminum alloy and may have a density of less than 3 g / cm ",         succinate ), and the like ); a polyethylene terephthalate poly
or less than 2 g/cm°, or less than 1 g /cm°, or even less . In         mer; a polyester thermoplastic (e.g., polyether /ester copo
                                                       US 10 , 125 ,568 B2
                               25                                                                       26
lymers, polyester/ester copolymers ); a polylactic acid poly .       In some embodiments , where the degradable elastomer
mer; a polybutylene succinate polymer; a polyhydroxy selected is a polyurethane -based rubber (e.g., for forming the
alkanoic acid polymer ; a polybutylene terephthalate poly - packer element 220 and /or the frac ball 208 ), the inclusion
mer; a polysaccharide; chitin ; chitosan ; a protein ; an ali - of a low functionality initiatormay impart flexibility thereto .
phatic polyester ; poly(e -caprolactone ); a poly (hydroxybu - 5 Such low functionality initiators may include, but are not
tyrate ); poly (ethyleneoxide ); poly (phenyllactide ); a poly limited to dipropylene glycol, glycerine, sorbitol/water solu
(amino acid ); a poly (orthoester ); polyphosphazene ; a tion , and any combination thereof. As used herein , the term
polylactide ; a polyglycolide ; a poly (anhydride ) ( e.g ., poly “ low functionality initiator,” and grammatical variants
( adipic anhydride ), poly ( suberic anhydride ), poly (sebacic thereof, refers to the average number of isocyanate reactive
anhydride ), poly ( dodecanedioic anhydride ), poly (maleic 10 sites per molecule of in the range of from about 1 to about
anhydride ), and poly (benzoic anhydride ), and the like ); a  5 . These low functionality initiators impart flexibility to the
polyepichlorohydrin ; a copolymer of ethylene oxide /poly -              packer element 220 and may be included in the polyure
epichlorohydrin ; a terpolymer of epichlorohydrin / ethylene     thane -based rubbers described herein in an amount in the
oxide/ allyl glycidyl ether ; copolymers thereof; terpolymers 16 range of from about 1 % to about 50 % by weight of the
thereof; and any combination thereof.                            polyol in the polyurethane -based rubber, encompassing any
  In some embodiments, the degradable elastomer selected                 value and subset therebetween . For example , the low func
may be a polyurethane rubber, a polyester-based polyure -                tionality initiator(s ) may be included in the polyurethane
thane rubber , or a polyether-based polyurethane rubber                  based rubbers in an amount ofabout 1 % to about 12 .5 % , or
( collectively simply “ polyurethane -based rubbers ). These 20 about 12 .5 % to about 25 % , or about 25 % to about 37 .5 % , or
polyurethane-based rubbers degrade in water through a about 37. 5 % to about 50 % by weight of the polyol in the
hydrolytic reaction , although other degradation methods polyurethane-based rubber , encompassing any value and
may also affect the degradability of the polyurethane-based              subset therebetween . Additionally , in some embodiments ,
rubbers . As used herein , the term “ hydrolytic reaction ,” and         higher molecular weight polyols for use in forming the
variants thereof ( e . g ., " hydrolytic degradation ” refers to the 25 polyurethane -based rubbers described herein may impart
degradation of a material by cleavage of chemical bonds in               flexibility to the packer element 220 described herein . For
the presence of (e.g., by the addition of) an aqueous fluid .            example , in some embodiments, the molecular weight of the
Polyurethane-based rubbers traditionally are formed by                   selected polyols may be in the range of from about 200
reacting a polyisocyanate with a polyol. In the embodiments         Daltons (Da ) to about 20000 Da, encompassing any value
described herein , although non -limiting, the polyol for form - 30 and subset therebetween . For example, the molecular weight
ing a polyurethane-based rubber may be a natural oil polyol, of the polyols may be about 200 Da to about 5000 Da, or
a polyester polyol (e.g., polybutadienes (e.g., polybutanediol           about 5000 Da to about 10000 Da , or about 10000 Da to
adipate ), polycaprolactones, polycarbonates, and the like),             about 15000 Da, or about 15000 Da to about 20000 Da,
or a polyether polyol ( e.g ., polytetramethylene ether glycol,          encompassing any value and subset therebetween . Each of
polyoxypropylene -glycol , polyoxyethylene glycol, and the 35 these values is critical to the embodiments described herein
like ). Because polyether polyols are typically hydrolytically and may depend on a number of factors including , but not
more reactive than polyester polyols and natural oil polyols, limited to , the desired flexibility of the degradable elastomer
polyether polyols may be preferred , particularly when the (and thus the component at least partially composed
degradation of the degradable elastomer is solely based on thereof ), the type of subterranean formation operation being
aqueous fluid contact and not additionally on other degra - 40 performed , the wellbore environment, and the like .
dation stimuli. However, either polyol may be used to form                  In some embodiments, the degradable elastomer
the polyurethane-based rubber for use as the degradable                  described herein may be formed from a thiol-based polymer.
elastomer described herein , and each is critical to the dis-            As used herein , the term “ thiol” is equivalent to the term
closed embodiments , as the amount of desired degradation    " sulfhydryl.” The thiol- based polymer may comprise at least
over time may depend on a number of factors including the 45 one thiol functional group . In some embodiments, the thiol
conditions of the subterranean formation , the subterranean  based polymer may comprise thiol functional groups in the
formation operation being performed , and the like . Combi-              range of from about 1 to about 22 , encompassing every
nations of these polyols may also be used , without departing            value and subset therebetween . For example , the thiol-based
from the scope of the present disclosure .                               polymer may comprise thiol functional groups in an amount
  Accordingly , the rate of hydrolytic degradation of a 50 of about 1 to about 5 , or 5 to about 10 , or 10 to about 15 , or
polyurethane-based rubber for use as the degradable elasto - 15 to about 20 , or 20 to about 22 , encompassing any value
mers described herein may be adjusted and controlled based               and subset therebetween . In other embodiments, the thiol
on the order of the polyol addition , as well as the polyol              based polymer may comprise even a greater number of thiol
properties and quantities . As an example , in some embodi -              functional groups. Each of these values is critical to the
ments , the amount of polyol is included in an amount in the 55 embodiments of the present disclosure and may depend on
range of from about 0 .25 to about 2 stoichiometric ratio of             a number of factors including , but not limited to , the desired
the polyisocyanate in the polyurethane -based rubber,                    degradation rate, the desired degradation process, and the
encompassing any value and subset therebetween . For                     like.
example , the polyolmay be included in an amount of about                   The thiol-based polymer may be, but is not limited to , a
0 .25 to about 0 .5 , or about 0 .5 to about 1, or about 1 to about 60   thiol-ene reaction product, a thiol- yne reaction product, a
1 .5 , or about 1.5 to about 2 stoichiometric ratio of the               thiol-epoxy reaction product, and any combination thereof.
polyisocyanate in the polyurethane-based rubber, encom -                 The thiol- based polymers, whether the reaction product of
passing any value and subset therebetween . Each of these                thiol- ene, thiol-yne , or thiol - epoxy ,may be referred to herein
values is critical to the embodiments described herein and               as generally being the reaction product of a thiol functional
may depend on a number of factors including, but not 65 group and an unsaturated functional group , and may be
limited to , the desired hydrolytic degradation rate , the type          formed by click chemistry . The thiol functional group is an
of polyol( s) selected , the wellbore environment, and the like.         organosulfur compound that contains a carbon -bonded sulf
                                                      US 10 ,125 , 568 B2
                            27
hydryl , represented by the formula        C — SH or R — SH ,
                                                                                                           28
                                                                                                      -continued
where R represents an alkane, alkene , or other carbon                                                                          Formula 4
containing group of atoms.                                              (MeO ) :Si                                              Si(OM )3
   Thiol-ene reactions may be characterized as the sulfur
version of a hydrosilylation reaction . The thiol- ene reaction
product may be formed by the reaction of at least one thiol
functional group with a variety of unsaturated functional
groups including, but not limited to , a maleimide, an acry
late, a norbornene, a carbon - carbon double bond , a silane , a 10
Michael- type nucleophilic addition , and any combination
thereof. As used herein , the term “ Michael- typenucleophilic
addition ,” and grammatical variants thereof, refers to the
nucleophilic addition of a carbanion or another nucleophile
to an a , ß -unsaturated carbonyl compound , having the gen - 15        (MeO )3S                                                Si(OME)
eral structure (0 — C ) Ca = CB — . An example of a suitable                                                                   Formula 5
thiol-ene reaction product may include, but is not limited to ,              HOOC                                          - COOH
1 ,3 ,5 ,- triacryloylhexahydro - 1,3 , 5 - triazine . Examples of                               S
suitable thiol-ene / silane reaction products that may be used                       HOOC                               COOH
in forming at least a portion of the frac plug 200 or 20
component thereof include, but are not limited to , the
following Formulas 1 -6 :                                                            HOOC                               COOH


                                                                   25
                                                       Formula 1             HOOC                                           - COOH
                                                                                                                                Formula 6
     CIHN                                          - NH3C1
                                                                           NaOzs                                                SO3Na
                                                                   30




                                                                   35
     CIH3N                                         - NH3C1
                                                       Formula 2
     HO         OH                         HO          OH
                                                                          NaOzS                                                 SOŽNa
                                                                   40

                                                                           The thiol- yne reaction products may be characterized by
                                                                        an organic addition reaction between a thiol functional
                                                                        group and an alkyne, the alkyne being an unsaturated
                                                                      hydrocarbon having at least one carbon - carbon triple bond .
                                                                   45 The addition reaction may be facilitated by a radical initiator
                                                                      or UV irradiation and proceeds through a sulfanyl radical
                                                                      species . The reaction may also be amine-mediated , or tran
                                                                      sition -metal catalyzed .
      HÓ         OH                        HO          OH                The thiol- epoxy reaction products may be prepared by a
                                                       Formula 3
                                                                   50 thiol- ene reaction with at least one epoxide functional group .
                                                                        Suitable epoxide functional groups may include, but are not
                                                                        limited to , a glycidyl ether, a glycidyl amine, or as part of an
  Meo
  MeO                                           OMe                     aliphatic ring system . Specific examples of epoxide func
                                                                        tional groups may include , but are not limited to , bisphe
                                                                        nol - A diglycidyl ether, triglycidylisocyanurate , trimethylol
                                                                        propane triglycidyl ether, and any combination thereof. The
                                                                        thiol - epoxy reaction products may proceed by one or more
                                                                        of the mechanisms presented below ; however , other mecha
                                                                        nismsmay also be used without departing from the scope of
                                                                   60
                                                                        the present disclosure:
  MeO                                           OMe
                                                                                                 R2                             Ry
                                                                          R - SH       +         N          -      RISH
                                                                   65                       R,        R4                   R3        R4
                                                                                                                     Mechanism 1
                                                       US 10 ,125 ,568 B2

    R - S- +


            S- R
                       sty    29
                          - continued
                                         R5.



                                               Mechanism 2
                                                                                                           30
                                                                             For example , the frac ball 208 may be made of polyglycolic
                                                                             acid (PGA ) and/ or polylactic acid (PLA ). In other embodi
                                                                             ments, the frac ball 208 or any other component may be
                                                                             comprised of a degradable material including , but not lim
                                                                          5 ited to , the degradable metal materials (e . g ., the degradable
                                                                             magnesium and/ or aluminum alloys) described above, the
                                                                             degradable elastomers described above, a degradable glass,
                                                                             a dehydrated salt, and any combination thereof. That is , at
                                                                             least a portion of a single component may be composed of
                                             RR 10 more than one degradable material, as described herein .
                                                  IN                         Generally, the degradable metal material, the degradable
                                   OH                      R3        R4       glass material, and the dehydrated salts are rigid and provide
                                         Mechanism 3                         structure, whereas the degradable elastomer is resilient (i.e.,
                                                                             elastic ), which will dictate the particular components of the
                                                                  15 frac plug 200 that are composed of either of these materials.
                R5                                           I Rs    Of course , variation in these materials may cause some to
                                        R2       RA                  fall outside of this generalization , without departing from
                                               Mechanism    4        the scope of the present disclosure . Additionally , in other
                                                                     embodiments , any component of the frac plug 200 may be
                           + R / — SH                             20 a degradable non -metal material. Any non- degradable mate

                           ILRs.

                               OH

                                     Mechanism 5
                                                                R2
                                                                             rial ( e . g ., metals , plastics , glass , and the like ) may addition
                                                                             ally be used to form a component of the frac plug 200 .
                                                               Examples of suitable degradable glass material may
                                                                             include , but is not limited to , glass polyalkenoate , borate
                                                 R ; R4 25 glass polyalkenoate, calcium phosphate glass, polylactic
                                                           acid / calcium phosphate glass , phosphate glass , silica glass ,
                                                           and any combination thereof. A dehydrated salt is suitable
                           + Ro — OH                        for use in the embodiments of the present disclosure if it will
                                                           degrade over time as it hydrates. For example , a particulate
                                       RR 30 be
                                      'S
                                                           solid anhydrous borate material that degrades over timemay
                                                                suitable . Specific examples of particulate solid anhydrous
                                             tN.           borate materials thatmay be used include , but are not limited
                               OH                R3  R4    to , anhydrous sodium tetraborate ( also known as anhydrous
                                     Mechanism 6           borax ), and anhydrous boric acid . These anhydrous borate
                                                                          35 materials are only slightly soluble in water. However, with
                                                                             time and heat in a subterranean environment, the anhydrous
   As mentioned above , the thiol-based polymer may com                      borate materials react with the surrounding aqueous fluid
prise at least one thiol functional group and at least one                    and are hydrated. The resulting hydrated borate materials are
degradable functional group . Such degradable functional                     highly soluble in water as compared to anhydrous borate
groups may include , but are not limited to , one or more of 40 materials and as a result degrade in the aqueous fluid . In
a degradable monomer, a degradable oligomer, or a degrad -                   some instances, the total time required for the anhydrous
able polymer. Specific examples of degradable functional                     borate materials to degrade in an aqueous fluid is in the
groups may include , but are not limited to , an acrylate , a                range of from about 8 hours to about 72 hours depending
lactide , a lactone , a glycolide , an anhydride, a lactam , an              upon the temperature of the subterranean zone in which they
allyl, a polyethylene glycol, a polyethylene glycol-based 45 are placed . Other examples include organic or inorganic
hydrogel , an aerogel, a poly (lactide), a poly (glycolic acid ), salts like acetate trihydrate .
a poly (vinyl alcohol), a poly (N -isopropylacrylamide ), a poly           In some embodiments , the degradable elastomer forming
(e -caprolactone , a poly (hydroxybutyrate ), a polyanhydride, one or more components of the frac plug 200 (e. g., at least
an aliphatic polycarbonate , an aromatic polycarbonate , a the mandrel 206 and /or the slips 216a,b ) may have a
poly ( orthoester ), a poly (hydroxyl ester ether), a poly (orthoe - 50 thermoplastic polymer embedded therein . In some instances,
ster ), a poly (amino acid ), a poly (ethylene oxide), a poly - the degradable elastomer is itself a thermoplastic , in which
phosphazene, a poly (phenyllactide), a poly (hydroxybu                  case a different thermoplastic polymer may be embedded
tyrate ), a dextran , a chitin , a cellulose , a protein , an aliphatic therein , in accordance with the embodiments described
polyester, and any combination thereof.                                 herein . That is, the thermoplastic material may serve as an
    In some embodiments , the thiol- based polymer comprises 55 elastomer for forming one or more components of the frac
at least one polyethylene glycol -based hydrogel, such as one               plug 200 alone or in combination , without departing from
formed by a four -arm polyethylene glycolnorbornene that is                 the scope of the present disclosure . The thermoplastic poly
crosslinked with dithiol containing crosslinkers to form a                  mer may modify the strength , resiliency , or modulus of a
chemically crosslinked hydrogel to impart swelling proper-                   component of the frac plug 200 ( e. g., the packer element 220
ties. The swelling properties of such a hydrogel may vary 60 and / or frac ball 208 ) and may also control the degradation
depending on a number of factors including, but not limited  rate thereof. Suitable thermoplastic polymers may include ,
to , network density, the degree of crosslinking, and any                    but are not limited to , polypropylene , an aliphatic polyester
combination thereof. In some embodiments , the degree of (e .g., polyglycolic acid , polylactic acid , polycaprolactone ,
crosslinkingmay be desirably increased in order to achieve polyhydroxyalkanoate , polyhydroxyalkanoiate , polyhy
a higher tensile modulus and reduced swelling percentage . 65 droxybutyrate , polyethylene adipate, polybutylene succi
   The frac ball 208 may be composed of the degradable nate , poly (lactic -co - glycolic ) acid , poly (3 -hydroxybutyrate
metalmaterial or the degradable elastomer described above. co -3 -hyroxyvalerate , polycarbonate , and the like ), and any
                                                       US 10 ,125 ,568 B2
                               31                                                                    32
combination thereof. In some situations , as stated above , the     particulates may comprise a binder and a filler material
degradable substance may be a thermoplastic, which may be           wherein suitable filler materials include silica , alumina ,
combined with one or more other degradable substances (in           fumed carbon , carbon black , graphite , mica , titanium diox
combination ) or a thermoplastic listed above .                     ide, barite , meta -silicate, calcium silicate , kaolin , talc, zir
   The amount of thermoplastic polymer that may be embed - 5 conia , boron , fly ash , hollow glass microspheres, solid glass ,
ded in the degradable elastomer is selected to confer a         and combinations thereof.
desirable quality ( e . g ., elasticity ) without affecting the   The fibers for use as reinforcing agents in the degradable
desired amount of degradation . In some embodiments , the           elastomer may be of any size and material capable of being
thermoplastic polymer may be included in an amount in the           included therein . In some embodiments , the fibers may have
range of from about 1 % to about 91 % by weight of the 10 a length of less than about 1 . 25 inches and a width of less
degradable elastomer, encompassing any value or subset              than about 0 .01 inches. In some embodiments, a mixture of
therebetween . For example , the thermoplastic polymer may          different sizes of fibers may be used . Suitable fibers may be
be included in an amount of about 1 % to about 25 % , or            formed from any material suitable for use as a particulate , as
about 25 % to about 50 % , or about 50 % to about 75 % , or         described previously , as well as materials including, butnot
about 75 % to about 91 % by weight of the degradable 15 limited to , carbon fibers , carbon nanotubes, graphene, fuller
elastomer, encompassing any value or subset therebetween .          ene , a ceramic fiber, a plastic fiber, a glass fiber, a metal fiber,
Each of these values is critical to the embodiments described       and any combination thereof. In some embodiments, the
herein and may depend on a number of factors including, but   fibers may be woven together to form a fiber weave for use
not limited to , the desired flexibility of the degradable    in the degradable elastomer .
 elastomer , the desired degradation rate of the degradable 20 In some embodiments , the reinforcing agent may be
substance , the wellbore environment , and the like, and      included in the degradable elastomer in an amount in the
combinations thereof.                                               range of from about 1 % to about 91 % by weight of the
   A reinforcing agent may additionally be included in the          degradable elastomer, encompassing any value or subset
degradable elastomer, which may increase the strength ,             therebetween . For example, the reinforcing agent may be
stiffness , or salt creep resistance of the component of the frac 25 included in an amount of about 1 % to about 25 % , or about
plug 200 comprising at least a portion of the degradable            25 % to about 50 % , or about 50 % to about 75 % , or about
elastomer. Such reinforcing agents may be a particulate, a          75 % to about 91 % by weight of the degradable elastomer
fiber, a fiber weaver, and any combination thereof.                 encompassing any value or subset therebetween . Each of
   The particulate may be of any size suitable for embedding        these values is critical to the embodiments of the present
in the degradable elastomer, such as in the range of from 30 disclosure and may depend on a number of factors including,
about 400 mesh to about 40 mesh , U . S . Sieve Series, and but not limited to , the desired stiffness of the degradable
encompassing any value or subset therebetween . For                 elastomer , the desired strength of the degradable elastomer ,
example , the size of particulate for embedding in the degrad -     the desired salt creep resistance of the degradable elastomer,
able elastomer may be in the range of about 400 mesh to             the type of degradable elastomer selected , and the like , and
about 300 mesh , or about 300 mesh to about 200 mesh , or 35 any combination thereof.
about 200 mesh to about 100 mesh , or about 100 mesh to                According to an embodiment, each of the degradable
about 40 mesh , encompassing any value and subset ther -            substance (s ) may include one or more tracers present
ebetween . Moreover, there is no need for the particulates to       therein . The tracer ( s ) can be , without limitation , radioactive ,
be sieved or screened to a particular or specific particle mesh     chemical, electronic, or acoustic . A tracer can be useful in
size or particular particle size distribution , but rather a wide 40 determining real-time information on the rate of dissolution
or broad particle size distribution can be used , although a        of the degradable substance . By being able to monitor the
narrow particle size distribution is also suitable .                presence of the tracer , workers at the surface can make
   In some embodiments , the particulates may be substan -          on -the - fly decisions that can affect the rate of dissolution of
tially spherical or non -spherical. Substantially non -spherical    the remaining portions of the frac plug 200 .
proppant particulates may be cubic , polygonal, or any other 45 In some embodiments , the degradable substance may be
non - spherical shape. Such substantially non -spherical par - at least partially encapsulated in a second material or
ticulates may be, for example , cubic - shaped , rectangular-       “ sheath ” disposed on all or a portion of a given component
shaped , rod -shaped , ellipse -shaped , cone-shaped , pyramid      of the frac plug 200 . The sheath may be configured to help
shaped , planar-shaped , oblate - shaped , or cylinder-shaped .     prolong degradation of the given component of the frac plug
That is, in embodiments wherein the particulates are sub - 50       200 . The sheath may also serve to protect the component
stantially non - spherical, the aspect ratio of the materialmay     from abrasion within the wellbore 106 . The sheath may be
range such that the material is planar to such that it is cubic ,   permeable , frangible (e . g ., as discussed previously with
octagonal, or any other configuration .                             regard to compressing the packer element 220 against the
   Particulates suitable for use as reinforcing agents in the       casing or wall of the wellbore ), or comprise a material that
embodiments described herein may comprise any material 55 is at least partially removable at a desired rate within the
suitable for use in the degradable elastomer that provides         wellbore environment. In either scenario , the sheath may be
one or more of stiffness , strength , or creep resistance , or any designed such that it does not interfere with the ability of the
other added benefit . Suitable materials for these particulates     frac plug 200 to form a fluid seal in the wellbore 106 .
may include , but are not limited to , organophilic clay , silica      The sheath may comprise any material capable of use in
flour, metal oxide, sand , bauxite , ceramic materials, glass 60 a downhole environment and , depending on the component
materials, polymer materials ( e . g ., ethylene vinyl acetate or   that the sheath encapsulates , the sheath may or may not be
composite materials ), polytetrafluoroethylene materials, nut       elastic such that it is able to expand with corresponding
shell pieces, cured resinous particulates comprising nut shell expansion of the component. For instance , a frangible sheath
pieces, seed shell pieces , cured resinous particulates com -   may break as the packer elements 220 expand to form a fluid
prising seed shell pieces , fruit pit pieces, cured resinous 65 seal by compressing against a casing or wall of a wellbore ,
particulates comprising fruit pit pieces, wood , composite      whereas a permeable sheath may remain in place on the
particulates , and combinations thereof. Suitable composite packer elements 220 as they form the fluid seal. As used
                                                       US 10 , 125 ,568 B2
                               33                                                                               34
herein , the term " permeable ” refers to a structure that                    Embodiment B : A method comprising: (a ) introducing a
permits fluids (including liquids and gases ) therethrough and             frac plug into a wellbore in a subterranean formation , the
is not limited to any particular configuration .                           frac plug comprising at least a mandrel, slips, and a packer
   The sheath may comprise any of the afore -mentioned                     element, wherein at least a portion of themandrel and /or the
degradable substances. In some embodiments , the sheath 5 slips is composed of a degradable alloy selected from the
may be made of a degradable substance that degrades at a                   group consisting of a magnesium alloy , an aluminum alloy ,
rate that is faster than that of the underlying degradable                 and any combination thereof; (b ) frictionally engaging the
substance that forms the component. Other suitable materi -                slips with a wall of the wellbore ; (c ) compressing the packer
als for the sheath include , but are not limited to , a TEF -              element against the wall of the wellbore to set the frac plug ;
LON® coating , a wax , a drying oil, a polyurethane, an 10 ( d ) creating at least one perforation into the subterranean
epoxy , a cross - linked partially hydrolyzed polyacrylic , a               formation ; ( e ) hydraulically fracturing the subterranean for
silicate material, a glass , an inorganic durable material, a              mation ; (f) at least partially degrading the degradable alloy
polymer, polylactic acid , polyvinyl alcohol, polyvinylidene               upon contact with an electrolyte in the wellbore ; and ( g )
chloride, a hydrophobic coating , paint, and any combination               producing a hydrocarbon from the subterranean formation .
thereof.                                                              15      Each of Embodiments A and B may have one or more of
   In some embodiments , all or a portion of the outer surface             the following additional elements in any combination :
of a given component of the frac plug 200 may be treated to                  Element 1: Wherein the packer element is at least partially
impede degradation . For example , the outer surface of a      composed of a degradable elastomer.
given component may undergo a treatment that aids in              Element 2 : Wherein step ( f) begins before step ( g ) begins ,
preventing the degradable substance from degrading, or that 20 or wherein step ( g ) begins before step ( f) begins.
aids in reducing the degradation rate . Suitable treatments       Element 3 : Wherein there is no wellbore intervention for
may include , but are not limited to , an anodizing treatment  purposes of removing the frac plug or debris from the frac
an oxidation treatment, a chromate conversion treatment, a     plug from the wellbore beyond the frac plug into the
dichromate treatment, a fluoride anodizing treatment, a hard wellbore between steps ( e ) and (f), and/ or between steps (f)
anodizing treatment, and any combination thereof. As an 25 and ( g ) .
example , an anodizing treatment may result in an anodized                    Element 4 : Wherein there is no wellbore intervention for
layer of material being deposited on the outer surface of a                purposes of removing the frac plug or debris from the frac
given component. The anodized layer may comprise mate -                    plug from the wellbore between steps (e ) and (f), and /or
rials such as, but not limited to , ceramics , metals, polymers,           between steps ( f) and ( g ).
epoxies, elastomers, plastics , or any combination thereof 30                 Element 5 : Wherein there is no wellbore intervention for
and may be applied using any suitable processes known to                   purposes of removing the frac plug or debris from the frac
those of skill in the art. Examples of suitable processes that             plug from the wellbore beyond the frac plug into the
result in an anodized layer include, but are not limited to ,              wellbore between the steps of ( e ) and ( g ), and wherein either
soft anodized coating, anodized coating , electroless nickel of steps (f ) or ( g ) begins prior to the other.
plating, hard anodized coating , ceramic coatings , carbide 35 Element 6 : Wherein there is no wellbore intervention for
beads coating, plastic coating, thermal spray coating, high   purposes of removing the frac plug or debris from the frac
velocity oxygen fuel (HVOF) coating, a nano HVOF coat-                     plug from the wellbore between the steps of ( e ) and ( g ), and
ing , a metallic coating .                                     wherein either of steps (f) or ( g) begins prior to the other.
   In some embodiments , all or a portion of the outer surface   Element 7 : Wherein the packer element is compressed by
of a given component of the frac plug 200 may be treated or 40 stroking the mandrel on the frac plug .
coated with a substance configured to enhance degradation        Element 8 : Wherein the packer element is compressed by
of the degradable material. For example , such a treatment or rupturing a frangible barrier disposed at least partially about
coatingmay be configured to remove a protective coating or the packer element .
treatment or otherwise accelerate the degradation of the      Element 9 : Further comprising seating a degradable metal
degradable substance of the given component. An example 45 ball on a ball seat of the frac plug to create a fluid seal in the
is a degradable metal material coated with a layer of                      wellbore .
polyglycolic acid ( PGA ). In this example , the PGA would                    Element 10 : Further comprising seating a degradable
undergo hydrolysis and cause the surrounding fluid to                      elastomer ball on a ball seat of the frac plug to create a fluid
become more acidic , which would accelerate the degrada -                  seal in the wellbore .
tion of the underlying degradable metalmaterial .                     50      Element 11: Wherein the frac plug further comprises a
   Embodiments disclosed herein include Embodiment A                       component selected from the group consisting of at least one
and Embodiment B :                                                         slip wedge , at least one spacer ring , a mule shoe , and any
   Embodiment A : A method comprising: (a ) introducing a combination thereof, and wherein one or more of the com
frac plug into a wellbore in a subterranean formation , the ponents is composed of the degradable alloy.
frac plug comprising at least a mandrel, slips , and a packer 55 By way of non - limiting example , exemplary combina
element, wherein at least a portion of the mandrel and /or the tions applicable to Embodiment A and /or B include: 1 - 11 ; 2 ,
slips is composed of a degradable alloy selected from the                  3 , and 8 ; 3 , 6 , 7 , and 9 ; 2 , 7 , 8 , and 10 ; 5 , 6 , and 8 ; 3 , 9 , and
group consisting of a magnesium alloy, an aluminum alloy,                  11 ; 5 , 6 , 7 , and 11 ; 2 and 7 ; 4 and 8 ; 1, 4 , and 5 ; 3 , 9 , and
and any combination thereof; ( b ) frictionally engaging the               10 ; and the like .
slips with a casing string in the subterranean formation; (c ) 60             Therefore , the disclosed systems and methods are well
compressing the packer element against the casing string to                adapted to attain the ends and advantagesmentioned as well
set the frac plug ; (d ) creating at least one perforation into the        as those that are inherent therein . The particular embodi
subterranean formation ; (e ) hydraulically fracturing the sub             ments disclosed above are illustrative only, as the teachings
terranean formation ; ( f ) at least partially degrading the               of the present disclosure may be modified and practiced in
degradable alloy upon contact with an electrolyte in the 65 different but equivalent manners apparent to those skilled in
wellbore ; and ( g ) producing a hydrocarbon from the sub - the art having the benefit of the teachings herein . Further
terranean formation .                                       more , no limitations are intended to the details of construc
                                                       US 10 , 125, 568 B2
                                35                                                                         36
tion or design herein shown, other than as described in the               from the frac plug from the wellbore between the steps of (e )
claims below . It is therefore evident that the particular and ( g ), and wherein either of steps (f) or (g ) begins prior to
illustrative embodiments disclosed above may be altered , the other.
combined , or modified and all such variations are considered   6 . The method of claim 1 , wherein the packer element is
within the scope of the present disclosure. The systems and 5 compressed by stroking the mandrel on the frac plug.
methods illustratively disclosed herein may suitably be                      7 . The method of claim 1. wherein the packer element is
practiced in the absence of any element that is not specifi       compressed by rupturing a frangible barrier disposed at least
cally disclosed herein and / or any optional element disclosed partially about the packer element.
herein . While compositions and methods are described in             8. The method of claim 1, further comprising seating a
termsof " comprising," " containing,” or “ including " various 10 degradable
components or steps, the compositions and methods can also a fluid sealmetal  in the
                                                                                    ball on a ball seat of the frac plug to create
                                                                                     wellbore .
" consist essentially of” or “ consist of” the various compo        9 . The method of claim 1, further comprising seating a
nents and steps . All numbers and ranges disclosed above     degradable elastomer ball on a ball seat of the frac plug to
may vary by some amount. Whenever a numerical range
                                                          15 create a fluid seal in the wellbore .
with a lower limit and an upper limit is disclosed , any 15 cres
number and any included range falling within the range is       10 . The method of claim 1 , wherein the frac plug further
specifically disclosed . In particular, every range of values (of         comprises a component selected from the group consisting
the form , “ from about a to about b .” or , equivalently , “ from        of at least one slip wedge , at least one spacer ring, a mule
approximately a to b ,” or, equivalently , “ from approximately           shoe , and any combination thereof, and wherein one or more
a -b ” ) disclosed herein is to be understood to set forth every 20 of the components is composed of the degradable alloy.
number and range encompassed within the broader range of              11 .. A method comprising:
                                                                      11
values . Also , the terms in the claims have their plain ,            (a ) introducing a frac plug into a wellbore in a subterra
ordinary meaning unless otherwise explicitly and clearly                  nean formation , the frac plug comprising at least a
defined by the patentee . Moreover, the indefinite articles “ a ”        mandrel, slips, and a packer element, wherein :
or " an ," as used in the claims, are defined herein to mean one 25        at least a portion of the mandrel and /or the slips is
or more than one of the element that it introduces . If there                 composed of a degradable alloy selected from the
is any conflict in the usages of a word or term in this                       group consisting of a magnesium alloy , an aluminum
specification and one or more patent or other documents that                      alloy , and any combination thereof; and
may be incorporated herein by reference , the definitions that                 at least a portion of the frac plug comprises a non -metal
are consistent with this specification should be adopted .           30           degradable material having a same degradation rate
  What is claimed is:
                                                                                  as the degradable alloy , the degradation rate being
  1. A method comprising :                                                        about 0 . 1 % to about 10 % of totalmass per day at 93°
   (a ) introducing a frac plug into a wellbore in a subterra                      C . in a 15 % KCl solution ;
      nean formation , the frac plug comprising at least a 35               (10b ) frictionally engaging the slips with a wall of the
      mandrel, slips, and a packer element, wherein :                            wellbore ;
       at least a portion of the mandrel and /or the slips is               (c ) compressing the packer element against the wall of the
         composed of a degradable alloy selected from the                      wellbore to set the frac plug ;
        group consisting of a magnesium alloy, an aluminum                   ( d ) creating at least one perforation into the subterranean
        alloy , and any combination thereof; and                     40         formation ;
     at least a portion of the frac plug comprises a non -metal              ( e ) hydraulically fracturing the subterranean formation ;
        degradable material having a same degradation rate                   ( f) at least partially degrading the degradable alloy upon
        as the degradable alloy, the degradation rate being                    contact with an electrolyte in the wellbore ; and
                                                                               ????
        about 0 . 1 % to about 10 % of total mass per day at 93°             ( g ) producing a hydrocarbon from the subterranean for
          C . in a 15 % KCl solution ;                          45      mation .
   (b ) frictionally engaging the slips with a casing string in       12 . The method of claim 11 , wherein the packer element
       the subterranean formation ;                                is at least partially composed of a degradable elastomer.
   (c ) compressing the packer element against the casing             13 . The method of claim 11, wherein step (f) begins
     string to set the frac plug ;                                        before step (g ) begins, or wherein step ( g ) begins before step
   ( d ) creating at least one perforation into the subterranean 50 ( f) begins.
        formation ;                                                          14 . The method of claim 11 , wherein there is no wellbore
   ( e ) hydraulically fracturing the subterranean formation ;            intervention for purposes of removing the frac plug or debris
   (f) at least partially degrading the degradable alloy upon             from the frac plug from the wellbore between steps (e ) and
     contact with an electrolyte in the wellbore ; and                    ( f), and / or between steps ( f) and ( g ).
   ( g ) producing a hydrocarbon from the subterranean for- 55 15 . The method of claim 11, wherein there is no wellbore
      mation .                                                   intervention for purposes of removing the frac plug or debris
   2 . The method of claim 1 , wherein the packer element is from the frac plug from the wellbore between the steps of (e )
at least partially composed of a degradable elastomer.           and ( g ), and wherein either of steps (f ) or ( g ) begins prior to
   3 . The method of claim 1 , wherein step (f) begins before the other.
step ( g ) begins, or wherein step (g ) begins before step (f) 60 16 . The method of claim 11 , wherein the packer element
begins.                                                          is compressed by stroking the mandrel on the frac plug.
   4 . The method of claim 1 , wherein there is no wellbore         17 . The method of claim 11 , wherein the packer element
intervention for purposes of removing the frac plug or debris is compressed by rupturing a frangible barrier disposed at
from the frac plug from the wellbore between steps ( e ) and least partially about the packer element .
(f), and/or between steps (f) and (g ).                        65 18 . Themethod of claim 11, further comprising seating a
   5 . The method of claim 1 , wherein there is no wellbore      degradable metal ball on a ball seat of the frac plug to create
intervention for purposes of removing the frac plug or debrisa fluid seal in the wellbore .
                                                  US 10 , 125 , 568 B2
                            37
  19. The method of claim 11 , further comprising seating a
                                                                         38
degradable elastomer ball on a ball seat of the frac plug to
create a fluid seal in the wellbore.
   20 . The method of claim 11, wherein the frac plug further
comprises a component selected from the group consisting        5
of at least one slip wedge, at least one spacer ring, a mule
shoe, and any combination thereof, and wherein one or more
of the components is composed of the degradable alloy.
